UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04025 AMERICAN CENTURY MUNICIPAL TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 5-31 Date of reporting period: 11-30-2011 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT NOVEMBER 30, 2011 High-Yield Municipal Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 22 Approval of Management Agreement 24 Additional Information 29 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended November 30, 2011. This report offers an overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the fund’s next annual report, dated May 31, 2012, will provide additional market perspective and commentary from our municipal portfolio management team. Municipal Performance Rebound (and Credit Resiliency) Continued The municipal market rebound described in our May 31, 2011 annual report continued during the six months ended November 30, 2011. The Barclays Capital Municipal Bond Index advanced 4.40% for the period, supported by a combination of reduced issuance (compared with 2010), opportunistic/comparative value-seeking demand from institutional and nontraditional investors, a Treasury market rally (which boosted most high-quality bonds), and relatively stable credit conditions compared with what many analysts had projected. Probably the biggest news in the municipal market during 2011 was what didn’t happen. Highly publicized projections at the end of 2010 suggested that hundreds of billions of dollars in defaults would derail the municipal market in the next 12 months. Though U.S. economic and stock market performance were disappointing, making tax revenues tougher to generate, municipal defaults did not approach the projected rates. Increased austerity and budget-balancing measures helped maintain financial solvency for municipal issuers. We believe the default speculation focused excessively on projected municipal liabilities and underestimated the issuers’ ability to raise taxes and cut expenses. Economic risks remain and more volatility is possible, but our municipal portfolio management team liked the 2011 year-end relative values of municipal securities compared with Treasuries (particularly at the long-maturity end of the spectrum) as a starting point for the next period. These dedicated experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class ABHYX 6.16% 7.22% 1.41% 4.27% 4.45%(2) 3/31/98 Barclays Capital Municipal Bond Index — 4.40% 6.53% 4.75% 5.08% 5.22% — Institutional Class AYMIX 6.26% 7.44% — — 6.55% 3/1/10 A Class No sales charge* With sales charge* AYMAX 5.90% 1.14% 6.84% 2.01% 1.14% 0.20% — — 3.48% 2.95% 1/31/03 C Class No sales charge* With sales charge* AYMCX 5.63% 4.63% 6.04% 6.04% 0.38% 0.38% — — 2.87% 2.87% 7/24/02 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.61% 0.41% 0.86% 1.61% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics NOVEMBER 30, 2011 Portfolio at a Glance Weighted Average Maturity 20.0 years Average Duration (Modified) 6.4 years 30-Day SEC Yields Investor Class 5.07% Institutional Class 5.28% A Class 4.61% C Class 4.08% Investor Class 30-Day Tax Equivalent Yields(1) 25.00% Tax Bracket 6.76% 28.00% Tax Bracket 7.04% 33.00% Tax Bracket 7.57% 35.00% Tax Bracket 7.80% (1)The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable Top Five States & Territories % of net assets California 13.2% Texas 8.2% Illinois 7.8% Florida 7.6% Colorado 6.4% Top Five Sectors % of fund investments Land Based 18% Hospital Revenue 11% Transportation Revenue 10% Industrial Development/Pollution Control Revenue 8% Electric Revenue 8% Types of Investments in Portfolio % of net assets Municipal Securities 98.2% Other Assets and Liabilities 1.8% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2011 to November 30, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/11 Ending Account Value 11/30/11 Expenses Paid During Period(1) 6/1/11 - 11/30/11 Annualized Expense Ratio(1) Actual Investor Class 0.61% Institutional Class 0.41% A Class 0.86% C Class 1.61% Hypothetical Investor Class 0.61% Institutional Class 0.41% A Class 0.86% C Class 1.61% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 6 Schedule of Investments NOVEMBER 30, 2011 (UNAUDITED) Principal Amount Value Municipal Securities — 98.2% ALABAMA — 1.4% Courtland Industrial Development Board Environmental Improvement Rev., Series 2003 B, (International Paper Co.), 6.25%, 8/1/25(1) Selma Industrial Development Board Gulf Opportunity Zone Rev., Series 2010 A (International Paper Co.), 5.80%, 5/1/34(1) ARIZONA — 3.4% Mohave County Industrial Development Auth. Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25(1) Pronghorn Ranch Community Facilities District GO, 6.40%, 7/15/29(1) Quailwood Meadows Community Facilities District GO, 6.00%, 7/15/22(2) Quailwood Meadows Community Facilities District GO, 6.125%, 7/15/29(2) Salt River Agricultural Improvement & Power District Rev., Series 2009 A, (Electric System Distribution), 5.00%, 1/1/39(1) Sundance Community Facilities District No. 2 Special Assessment Rev., 7.125%, 7/1/27(2) Sundance Community Facilities District No. 3 Special Assessment Rev., 6.50%, 7/1/29 ARKANSAS — 0.6% Valdez Marine Terminal Revenue Rev., Series 2011 C, (BP Pipelines, Inc. Project), 5.00%, 1/1/21 (GT AGMT-BP PLC) CALIFORNIA — 13.2% California GO, (Various Purpose), 5.00%, 9/1/41(1) California Health Facilities Financing Authority Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38(1) California Infrastructure & Economic Development Bank Rev., Series 2008 B, (Rand Corp.), VRDN, 0.14%, 12/1/11 (LOC: Bank of America N.A.)(1) California Mobilehome Park Financing Auth. Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36(1) California Municipal Finance Authority Rev., (Community Hospital of Central California), 5.50%, 2/1/39(1) California Statewide Communities Development Auth. Rev., (Lancer Educational Student Housing), 7.50%, 6/1/42 California Statewide Communities Development Auth. Rev., Series 2008 A, (Thomas Jefferson School of Law), 7.25%, 10/1/32(1)(2) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47(1) Independent Cities Finance Auth. Mobilehome Park Rev., Series 2010 A, (Lamplighter Salinas), 6.15%, 7/15/40(1) Irvine Improvement Bond Act of 1915 Special Assessment Rev., Series 2006 A, (Assessment District No 05-21), VRDN, 0.14%, 12/1/11 (LOC: Bank of New York and California State Teacher’s Retirement) Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40(1) 7 Principal Amount Value Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/22(1) Modesto Irrigation District Electric Rev., Series 2011 A, 5.00%, 7/1/25(1) Morongo Band of Mission Indians Rev., Series 2008 B (Enterprise Casino Services), 6.50%, 3/1/28(1)(2) Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.40%, 7/1/23 Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.50%, 7/1/27 San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39(1) Soledad Improvement Bond Act of 1915 District No. 2002-01 Special Assessment Rev., (Diamond Ridge), 6.75%, 9/2/33 Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 Vallejo Multifamily Housing Rev., Series 1998 B, (Solano Affordable Housing), 8.25%, 4/1/39 COLORADO — 6.4% Colorado Department of Transportation Rev., (Transportation Revenue Anticipation Notes), 5.00%, 12/15/16(1) Colorado Health Facilities Auth. Rev., Series 2010 A (Total Longterm Care), 6.00%, 11/15/30 Colorado Springs Hospital Rev., (Memorial Health System), 6.25%, 12/15/33(1) Denver Health & Hospital Auth. Healthcare Rev., Series 2009 A, 6.25%, 12/1/33(1) Granby Ranch Metropolitan District GO, 6.75%, 12/1/36 One Horse Business Improvement District Rev., (Sales Tax Sharing), 6.00%, 6/1/24(1) Plaza Metropolitan District No. 1 Tax Increment Allocation Rev., (Public Improvement Fee), 8.00%, 12/1/25 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 Todd Creek Farms Metropolitan District No. 1 Rev., 5.60%, 12/1/14(3) Todd Creek Farms Metropolitan District No. 1 Rev., 6.125%, 12/1/19(3) CONNECTICUT — 0.2% Connecticut Development Auth. Industrial Rev., (AFCO Cargo Building LLC), 8.00%, 4/1/30(4) DELAWARE — 0.6% Delaware State Economic Development Auth. Gas Facilities Rev., (Delmarva Power & Light Co.), 5.40%, 2/1/31(1) FLORIDA — 7.6% Brevard County Industrial Development Rev., (TUFF Florida Institute of Technology), 6.75%, 11/1/39(1) Capital Trust Agency Rev., Series 2010 A (Air Cargo-aero Miami), 5.35%, 7/1/29 County of Escambia Solid Waste Disposal System Rev., (Gulf Power Co.), VRDN, 0.25%, 12/1/11 Dupree Lakes Community Development District Special Assessment Rev., 6.83%, 11/1/15 8 Principal Amount Value Florida Development Finance Corp. Educational Facilities Rev., Series 2010 A (Renaissance Charter School), 6.00%, 9/15/30 Miami-Dade County Health Facilities Auth. Rev., Series 2008 A2, (Miami Children’s Hospital), VRDN, 4.55%, 2/1/12 (NATL)(1) Mid-Bay Bridge Auth. Springing Lien Rev., Series 2011 A, 7.25%, 10/1/40(1) Putnam County Development Auth. Pollution Control Rev., Series 2007 B, (Seminole Electric Cooperative, Inc.), VRDN, 5.35%, 5/1/12 (Ambac)(1) South Lake County Hospital District Rev., Series 2010 A, (South Lake Hospital), 6.25%, 4/1/39 South-Dade Venture Community Development District Special Assessment Rev., 6.125%, 5/1/34 Village Community Development District No. 8 Special Assessment Rev., 6.125%, 5/1/39 GEORGIA — 4.8% Atlanta Airport Rev., Series 2011 B, 5.00%, 1/1/29(1) Atlanta Water & Wastewater Rev., Series 2009 A, 6.25%, 11/1/39(1) De Kalb County Hospital Antic Auth. Rev., (De Kalb Medical Center, Inc.), 6.125%, 9/1/40 Floyd County Development Auth. (Georgia Power Co. Plant Hammond), VRDN, 0.20%, 12/1/11(1) Georgia Municipal Electric Auth. Rev., Series 2008 D, (General Resolution), 6.00%, 1/1/23(1) Marietta Development Auth. Rev., (Life University, Inc.), 7.00%, 6/15/39(1) GUAM — 1.5% Guam Government Department of Education COP., Series 2010 A, (John F. Kennedy High School), 6.625%, 12/1/30(1) Guam Government GO, Series 2009 A, 7.00%, 11/15/39(1) Guam Government Waterworks Auth. Rev., 6.00%, 7/1/25(1) HAWAII — 0.6% Hawaii State Department of Budget & Finance Rev., Series 2009 A, (15 Craigside), 9.00%, 11/15/44 ILLINOIS — 7.8% Bedford Park Tax Allocation Rev., 5.125%, 12/30/18 Chicago Tax Increment Allocation Rev., Series 2004 B, (Pilsen Redevelopment), (Junior Lien), 6.75%, 6/1/22(1) Cook County GO, Series 2011 A, 5.25%, 11/15/28(1) Hampshire Special Service Area No. 13 Special Tax Rev., (Tuscany Woods), 5.75%, 3/1/37(3) Illinois Finance Auth. Rev., (Navistar International Recovery Zone Facility), 6.50%, 10/15/40(1) Illinois Finance Auth. Rev., Series 2009 A, (Rush University Medical Center Obligation Group), 7.25%, 11/1/30(1) Pingree Grove Special Service Area No. 7 Special Tax Rev., Series 2006-1, (Cambridge Lakes), 6.00%, 3/1/36 Railsplitter Tobacco Settlement Auth. Rev., 6.00%, 6/1/28(1) University of Illinois Rev., Series 2011 A, (Auxiliary Facilities System), 5.25%, 4/1/41(1) 9 Principal Amount Value Yorkville Special Service Area No. 2005-109 Special Tax Rev., Series 2006-105, (Bristol Bay I), 5.875%, 3/1/36 INDIANA — 0.8% Indiana Finance Auth. Rev., (United States Steel Corp.), 6.00%, 12/1/26(1) Indiana Finance Auth. Rev., Series 2009 A, (Drexel Foundation Educational Facility), 7.00%, 10/1/39(1) LOUISIANA — 0.6% New Orleans Aviation Board Rev., Series 2009 A, (Consolidated Rental Car), 6.50%, 1/1/40(1) MARYLAND — 2.8% Anne Arundel County Special Obligation Tax Allocation Rev., (National Business Park), 6.10%, 7/1/40 Baltimore Special Obligation Tax Allocation Rev., Series 2008 A, (Resh Park), 7.00%, 9/1/38 Maryland Economic Development Corp. Rev., Series 2010 A, (Transportation Facilities), 5.75%, 6/1/35 Maryland Economic Development Corp. Facilities Rev., (CNX Marine Terminals, Inc.), 5.75%, 9/1/25(1) Maryland Industrial Development Financing Auth. Rev., Series 2005 A, (Our Lady of Good Counsel High School), 6.00%, 5/1/35 MASSACHUSETTS — 0.4% Massachusetts Water Resources Auth. Rev., Series 2011 B, 5.00%, 8/1/41(1) MICHIGAN — 2.0% Flint Hospital Building Auth. Rev., (Hurley Medical Center), 7.50%, 7/1/39 Lansing Board Water & Light Utility System Rev., Series 2011 A, 5.00%, 7/1/37(1) Michigan Finance Auth. Rev., (Detriot School District), 5.50%, 6/1/21(1) Wayne County GO, Series 2009 A, (Building Improvement), 6.75%, 11/1/39(1) MISSISSIPPI — 0.8% Mississippi GO, Series 2011 A, (Capital Improvement), 5.00%, 10/1/36(1) MISSOURI — 2.4% 370/Missouri Bottom Road/Taussig Road Transportation Development District Rev., 7.20%, 5/1/33 Kirkwood Industrial Development Auth. Rev., Series 2010 A, (Aberdeen Heights), 8.25%, 5/15/45 Missouri State Health & Educational Facilities Auth. Rev., (Lutheran Senior Services), 6.00%, 2/1/41 Missouri State Health & Educational Facilities Auth. Rev., Series 2011 B, (Washington University), 5.00%, 11/15/37(1) NEBRASKA — 1.1% Santee Sioux Nation Tribal Health Care Rev., (Indian Health Service Joint Venture), 8.75%, 10/1/20 NEVADA — 1.6% Henderson Local Improvement District No. T-15 Special Assessment Rev., 6.10%, 3/1/24 Las Vegas Improvement District No. 607 Special Assessment Rev., 5.50%, 6/1/13(1) Las Vegas Improvement District No. 808 & 810 Special Assessment Rev., Series 2007 23B (Summerlin Village), 6.125%, 6/1/31 Reno District No. 4 Special Assessment Rev., (Somersett Parkway), 5.45%, 12/1/11 10 Principal Amount Value NEW JERSEY — 2.2% New Jersey Economic Development Auth. Rev., Series 2006 B, (Gloucester Marine Terminal), 6.875%, 1/1/37 New Jersey Economic Development Auth. Rev., Series 2006 C, (Gloucester Marine Terminal), 6.50%, 1/1/15(2) New Jersey Educational Facilities Auth. Rev., Series 2009 B, (University of Medicine & Dentistry), 7.50%, 12/1/32 NEW MEXICO — 1.2% Cabezon Public Improvement District Special Tax Rev., 6.30%, 9/1/34 Montecito Estates Public Improvement District Levy Special Tax Rev., (City of Albuquerque), 7.00%, 10/1/37 Ventana West Public Improvement District Levy Special Tax Rev., 6.875%, 8/1/33(1) NEW YORK — 4.8% Brooklyn Arena Local Development Corp. Rev., (Barclays Center), 6.25%, 7/15/40(1) Hempstead Town Local Development Corp. Rev., (Adelphi University), 5.00%, 6/1/31(1) Monroe County Industrial Development Corp. Rev., (Nazareth College Rochester), 5.50%, 10/1/41(1) New York City Transitional Finance Auth. Rev., Series 2011 E, (Future Tax Secured Bonds), 5.00%, 11/1/18(1) New York State Dormitory Auth. Rev., (Orange Regional Medical Center), 6.25%, 12/1/37(1) Onondaga County Industrial Development Agency Rev., (Air Cargo), 7.25%, 1/1/32(1) Port Auth. of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/36(1) Triborough Bridge & Tunnel Auth. Rev., Series 2011 A, 5.00%, 1/1/28(1) NORTH CAROLINA — 2.4% North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.50%, 1/1/26(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 A, 5.25%, 1/1/17(1) OHIO — 0.5% Pinnacle Community Infrastructure Financing Auth. Rev., Series 2004 A, 6.25%, 12/1/36(1) OKLAHOMA — 1.9% Oklahoma City Industrial & Cultural Facilities Trust Rev., 6.75%, 1/1/23(1) Oklahoma Turnpike Auth. Rev., Series 2011 A, 5.00%, 1/1/28(1) Tulsa County Industrial Auth. Senior Living Community Rev., Series 2010 A, (Montereau, Inc.), 7.25%, 11/1/40 OREGON — 1.8% Eugene Electric Utility Rev., Series 2011 A, 5.00%, 8/1/40(1) Forest Grove Student Housing Rev., (Oak Tree Foundation), 5.50%, 3/1/37(2) Oregon GO, Series 2011 J, 5.00%, 5/1/36(1) 11 Principal Amount Value PENNSYLVANIA — 3.8% Allegheny County Industrial Development Auth. Rev., (Environmental Improvement), 6.75%, 11/1/24(1) Allegheny County Industrial Development Auth. Rev., (Environmental Improvement), 6.875%, 5/1/30(1) Allegheny County Redevelopment Auth. Tax Allocation Rev., (Pittsburgh Mills), 5.60%, 7/1/23 Pennsylvania Economic Development Financing Auth. Rev., Series 2009 A, (Albert Einstein Healthcare Network), 6.25%, 10/15/23 Pennsylvania Turnpike Commission Rev., Series 2011 B, 5.25%, 12/1/41(1) Philadelphia Gas Works Rev., Series 2009 A, (1998 General Ordinance), 5.00%, 8/1/16(1) Philadelphia Municipal Auth. Lease Rev., 6.50%, 4/1/39(1) PUERTO RICO — 1.3% Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38(1) Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41(1) SOUTH CAROLINA — 0.5% South Carolina Jobs-Economic Development Auth. Hospital Rev., (Palmetto Health), 5.75%, 8/1/39(1) TEXAS — 8.2% Houston Airport System Rev., Series 2011 B, (Sub Lien), 5.00%, 7/1/26(1) La Vernia Higher Education Finance Corp. Rev., Series 2009 A, (Kipp, Inc.), 6.25%, 8/15/39(1) Love Field Airport Modernization Corp. Special Tax Facilities Rev., (Southwest Airlines Co.), 5.25%, 11/1/40(1) Lower Colorado River Auth. Rev., Series 2011 A, (LCRA Transmission Services Corp.), 5.00%, 5/15/41(1) North Texas Thruway Auth. Rev., Series 2008 H, (First Tier), VRDN, 5.00%, 1/1/12(1) Tarrant County Cultural Education Facilities Finance Corp. Rev., (Air Force Village), 6.375%, 11/15/44 Texas Private Activity Bond Surface Transportation Corp. Rev., (Senior Lien/LBJ Infrastructure), 7.00%, 6/30/40 Texas Public Finance Auth. Charter School Finance Corp. Rev., Series 2010 A, (Cosmos Foundation, Inc.), 6.20%, 2/15/40(1) Travis County Health Facilities Development Corp. Rev., (Westminster Manor Health), 7.125%, 11/1/40 U. S. VIRGIN ISLANDS — 1.3% Virgin Islands Public Finance Auth. Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Auth. Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29(1) VIRGINIA — 2.1% Fairfax County Economic Development Auth. Rev., (Silver Line Phase I), 5.00%, 4/1/36(1) Mosaic Community Development Auth. Tax Allocation Rev., Series 2011 A, 6.875%, 3/1/36 Peninsula Town Center Community Development Auth. Rev., 6.45%, 9/1/37 Washington County Industrial Development Auth. Hospital Facility Rev., Series 2009 C, (Mountain States Health Alliance), 7.75%, 7/1/38(1) 12 Principal Amount Value WASHINGTON — 0.1% Port of Seattle Rev., Series 2000 B, 6.00%, 2/1/15 (NATL)(1) WEST VIRGINIA — 2.8% Brooke County Community Rev., Series 2011 A, (Bethany College), 6.75%, 10/1/37(1) West Virginia State Hospital Finance Auth. Rev., (United Health System), VRDN, 0.15%, 12/1/11(1) WISCONSIN — 1.9% Wisconsin GO, Series 2011-1, 5.00%, 5/1/22(1) Wisconsin Health & Educational Facilities Auth. Rev., (Luther Hospital), 5.75%, 11/15/30(1) Wisconsin Health & Educational Facilities Auth. Rev., Series 2004 A, (Southwest Health Center), 6.25%, 4/1/34 Wisconsin Health & Educational Facilities Auth. Rev., Series 2009 A, (St. John’s Communities, Inc.), 7.625%, 9/15/39 WYOMING — 0.8% Campbell County Solid Waste Facilities Rev., Series 2009 A, (Basin Electric Power Cooperative), 5.75%, 7/15/39(1) TOTAL INVESTMENT SECURITIES — 98.2%(Cost $277,226,169) OTHER ASSETS AND LIABILITIES — 1.8% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value UnrealizedGain (Loss) 43 U.S. Long Bond March 2012 Notes to Schedule of Investments Ambac American Municipal Bond Assurance Corporation COP Certificates of Participation GO General Obligation LOC Letter of Credit NATL National Public Finance Guarantee Corporation VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $6,080,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $9,992,778, which represented 3.5% of total net assets. Security is in default. Security is subject to a forbearance agreement entered into by the fund, under which, the fund may receive less than the stated interest rate for a specified period of time. See Notes to Financial Statements. 13 Statement of Assets and Liabilities NOVEMBER 30, 2011 (UNAUDITED) Assets Investment securities, at value (cost of $277,226,169) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value * C Class, $0.01 Par Value *Maximum offering price $9.19 (net asset value divided by 0.955) See Notes to Financial Statements. 14 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class Trustees’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 15 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) AND YEAR ENDED MAY 31, 2011 Increase (Decrease) in Net Assets November 30, 2011 May 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income — See Notes to Financial Statements. 16 Notes to Financial Statements NOVEMBER 30, 2011 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal income taxes. Capital appreciation is a secondary objective. The fund pursues its objectives by investing a portion of its assets in lower-rated and unrated municipal securities. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. On October 21, 2011, all outstanding B Class shares were converted to A Class shares and the fund discontinued issuance of the B Class. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 17 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2925% to 0.4100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended November 30, 2011 was 0.60% for the Investor Class, A Class and C Class and 0.40% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are 18 computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2011 were $114,980,464 and $79,381,481, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2011 Year ended May 31, 2011 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 19 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund regularly purchased and sold interest rate risk derivative instruments throughout the reporting period, though the amounts held at period end as disclosed on the Schedule of Investments were lower than the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of November 30, 2011, is disclosed on the Statement of Assets and Liabilities as an asset of $75,250 in receivable for variation margin on futures contracts. For the six months ended November 30, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $223,541 in net realized gain (loss) on futures contract transactions and $111,226 in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund invests primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity risk, and default risk. 20 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the timing of market discount amortization recognition. As of May 31, 2011, the fund had accumulated capital losses of $(35,509,442) which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: — — The fund has elected to treat $(8,223,882) of net capital losses incurred in the seven-month period ended May 31, 2011 as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 21 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From Net Investment Income Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class $8.50 0.23(3) $8.79 6.16% 0.61%(4) 5.26%(4) 32% $8.82 0.47(3) $8.50 1.76% 0.61% 5.41% 27% $7.91 0.45(3) $8.82 17.68% 0.61% 5.40% 25% $9.63 $7.91 (12.70)% 0.62% 5.97% 44% $9.63 (5.01)% 0.62% 5.16% 69% 6.70% 0.62% 4.80% 36% Institutional Class $8.50 0.24(3) $8.79 6.26% 0.41%(4) 5.46%(4) 32% $8.82 0.49(3) $8.50 1.97% 0.41% 5.61% 27% $8.66 0.12(3) $8.82 3.13% 0.41%(4) 5.50%(4) 25%(6) A Class $8.50 0.22(3) $8.78 5.90% 0.86%(4) 5.01%(4) 32% $8.82 0.45(3) $8.50 1.51% 0.86% 5.16% 27% $7.91 0.43(3) $8.82 17.39% 0.86% 5.15% 25% $9.63 $7.91 (12.92)% 0.87% 5.72% 44% $9.63 (5.25)% 0.87% 4.91% 69% 6.43% 0.87% 4.55% 36% 22 For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From Net Investment Income Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class $8.49 0.19(3) $8.78 5.63% 1.61%(4) 4.26%(4) 32% $8.81 0.38(3) $8.49 0.75% 1.61% 4.41% 27% $7.91 0.37(3) $8.81 16.39% 1.61% 4.40% 25% $9.63 $7.91 (13.58)% 1.62% 4.97% 44% $9.63 (5.96)% 1.62% 4.16% 69% 5.64% 1.62% 3.80% 36% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended November 30, 2011 (unaudited). Computed using average shares outstanding throughout the period. Annualized. March 1, 2010 (commencement of sale) through May 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended May 31, 2010. See Notes to Financial Statements. 23 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 24 Nature, Extent and Quality of Services - Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of 25 similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 26 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 27 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 28 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 29 Notes 30 Notes 31 Notes 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-741451201 SEMIANNUAL REPORT NOVEMBER 30, 2011 Intermediate-Term Tax-Free Bond Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 35 Statement of Operations 36 Statement of Changes in Net Assets 37 Notes to Financial Statements 38 Financial Highlights 43 Approval of Management Agreement 45 Additional Information 50 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended November 30, 2011. This report offers an overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the fund’s next annual report, dated May 31, 2012, will provide additional market perspective and commentary from our municipal portfolio management team. Municipal Performance Rebound (and Credit Resiliency) Continued The municipal market rebound described in our May 31, 2011 annual report continued during the six months ended November 30, 2011. The Barclays Capital Municipal Bond Index advanced 4.40% for the period, supported by a combination of reduced issuance (compared with 2010), opportunistic/comparative value-seeking demand from institutional and nontraditional investors, a Treasury market rally (which boosted most high-quality bonds), and relatively stable credit conditions compared with what many analysts had projected. Probably the biggest news in the municipal market during 2011 was what didn’t happen. Highly publicized projections at the end of 2010 suggested that hundreds of billions of dollars in defaults would derail the municipal market in the next 12 months. Though U.S. economic and stock market performance were disappointing, making tax revenues tougher to generate, municipal defaults did not approach the projected rates. Increased austerity and budget-balancing measures helped maintain financial solvency for municipal issuers. We believe the default speculation focused excessively on projected municipal liabilities and underestimated the issuers’ ability to raise taxes and cut expenses. Economic risks remain and more volatility is possible, but our municipal portfolio management team liked the 2011 year-end relative values of municipal securities compared with Treasuries (particularly at the long-maturity end of the spectrum) as a starting point for the next period. These dedicated experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class TWTIX 3.40% 5.47% 4.51% 4.45% 5.29% 3/2/87 Barclays Capital 7 Year Municipal Bond Index — 3.88% 6.35% 5.85% 5.33% N/A(2) — Institutional Class AXBIX 3.50% 5.68% 4.72% — 4.35% 4/15/03 A Class No sales charge* With sales charge* TWWOX 3.27% -1.37% 5.21% 0.48% — 4.41% 1.70% 3/1/10 C Class No sales charge* With sales charge* TWTCX 2.88% 1.88% 4.43% 4.43% — 3.58% 3.58% 3/1/10 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Benchmark data first available 1/1/90. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.48% 0.28% 0.73% 1.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics NOVEMBER 30, 2011 Portfolio at a Glance Weighted Average Maturity 9.6 years Average Duration (Modified) 4.7 years 30-Day SEC Yields Investor Class 2.17% Institutional Class 2.37% A Class 1.85% C Class 1.18% Investor Class 30-Day Tax-Equivalent Yields(1) 25.00% Tax Bracket 2.89% 28.00% Tax Bracket 3.01% 33.00% Tax Bracket 3.24% 35.00% Tax Bracket 3.34% (1)The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five States and Territories % of net assets California 18.4% New York 13.0% Texas 6.1% Massachusetts 4.7% Puerto Rico 4.5% Top Five Sectors % of fund investments General Obligation (GO) 31% Transportation Revenue 11% Electric Revenue 10% Water/Sewer/Gas Revenue 9% Certificates of Participation (COPs)/Leases 9% Types of Investments in Portfolio % of net assets Municipal Securities 100.4% Other Assets and Liabilities (0.4)% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2011 to November 30, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/11 Ending Account Value 11/30/11 Expenses Paid During Period(1) 6/1/11 – 11/30/11 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.47% Investor Class (before waiver) $1,034.00(2) 0.48% Institutional Class (after waiver) 0.27% Institutional Class (before waiver) $1,035.00(2) 0.28% A Class (after waiver) 0.72% A Class (before waiver) $1,032.70(2) 0.73% C Class (after waiver) 1.47% C Class (before waiver) $1,028.80(2) 1.48% Hypothetical Investor Class (after waiver) 0.47% Investor Class (before waiver) 0.48% Institutional Class (after waiver) 0.27% Institutional Class (before waiver) 0.28% A Class (after waiver) 0.72% A Class (before waiver) 0.73% C Class (after waiver) 1.47% C Class (before waiver) 1.48% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 6 Schedule of Investments NOVEMBER 30, 2011 (UNAUDITED) Principal Amount Value Municipal Securities — 100.4% ALABAMA — 0.1% East Central Industrial Development Auth. Rev., 5.25%, 9/1/13 (Ambac)(1) Helena Utilities Board Rev., 5.75%, 4/1/12, Prerefunded at 101% of Par (NATL)(1)(2) Helena Utilities Board Rev., 5.75%, 4/1/12, Prerefunded at 101% of Par (NATL)(1)(2) Helena Utilities Board Rev., 5.75%, 4/1/12, Prerefunded at 101% of Par (NATL)(1)(2) Helena Utilities Board Rev., 5.75%, 4/1/12, Prerefunded at 101% of Par (NATL)(1)(2) ALASKA — 0.1% Aleutians East Borough Project Rev., (Aleutian Pribilof Islands, Inc.), 5.00%, 6/1/20 (ACA)(1) ARIZONA — 2.5% Arizona Health Facilities Auth. Rev., (Blood Systems, Inc.), 4.00%, 4/1/12(1) Arizona Health Facilities Auth. Rev., (Blood Systems, Inc.), 5.00%, 4/1/21(1) Arizona Health Facilities Auth. Rev., Series 2007 B, (Banner Health), VRN, 1.06%, 1/3/12(1) Arizona Health Facilities Auth. Rev., Series 2008 D, (Banner Health), 5.00%, 1/1/15(1) Arizona State University COP, Series 2006 A, (University of Arizona), 5.00%, 6/1/18 (Ambac)(1) Arizona Tourism & Sports Auth. Rev., (Baseball Training Facilities), 5.00%, 7/1/12(1) Arizona Tourism & Sports Auth. Rev., (Baseball Training Facilities), 5.00%, 7/1/13(1) Arizona Tourism & Sports Auth. Rev., Series 2003 A, (Multipurpose Stadium Facility), 5.25%, 7/1/17, Partially Prerefunded at 100% of Par (NATL)(1)(2) Arizona Water Infrastructure Finance Auth. Rev., Series 2010 A, 5.00%, 10/1/18(1) Arizona Water Infrastructure Finance Auth. Rev., Series 2010 A, (Water Quality), 5.00%, 10/1/30(1) Energy Management Services LLC Rev., (Arizona State University-Main Campus), 4.50%, 7/1/12 (NATL)(1) Maricopa County Saddle Mountain Unified School District No. 90 GO, Series 2003 A, (School Improvements), 5.25%, 7/1/12(1) Maricopa County Scottsdale Unified School District No. 48 GO, 6.60%, 7/1/12(1) Mohave County Industrial Development Auth. Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25(1) Mohave County Industrial Development Auth. Rev., Series 2004 A, (Mohave Prison), 5.00%, 4/1/14 (XLCA)(1)(2) Navajo County Unified School District No. 20 Rev., Series 2006 A, 5.00%, 7/1/17 (NATL)(1) Phoenix Civic Improvement Corp. Airport Rev., Series 2010 A, (Junior Lien), 5.00%, 7/1/40(1) Phoenix Civic Improvement Corp. Wastewater System Rev., (Senior Lien), 5.50%, 7/1/24(1) Phoenix Civic Improvement Corp. Water System Rev., (Junior Lien), 5.50%, 7/1/19 (NATL/FGIC)(1)(2) Phoenix GO, Series 1995 A, 6.25%, 7/1/17(1) 7 Principal Amount Value Phoenix Industrial Development Auth. Government Office Lease Rev., (Capitol Mall LLC), 5.00%, 9/15/26 (Ambac)(1) Pima County Indian Oasis-Baboquivari Unified School District No. 40 Rev., Series 2002 A, 4.60%, 7/1/12, Prerefunded at 100% of Par (NATL)(1)(2) Pima County Metropolitan Domestic Water Improvement District Rev., 5.25%, 7/1/18 (Ambac)(1) Pima County Metropolitan Domestic Water Improvement District Rev., 5.25%, 7/1/19 (Ambac)(1) Pima County Tucson Unified School District No. 1 GO, 4.625%, 7/1/13 (AGM)(1) Pima County Tucson Unified School District No. 1 GO, 4.625%, 7/1/13 (AGM)(1) Pinal County COP, 5.00%, 12/1/25(1) Pinal County Apache Junction Unified School District No. 43 GO, Series 2006 B, (School Improvements), 5.00%, 7/1/16, Prerefunded at 100% of Par (FGIC)(1)(2) Queen Creek Improvement District No. 1 Special Assessment Rev., 5.00%, 1/1/16(1) Salt River Agricultural Improvement & Power District Rev., Series 2009 A, (Electric System Distribution), 5.00%, 1/1/39(1) Salt River Project Agricultural Improvement & Power District Rev., Series 2008 A, (Electric System Distribution), 5.00%, 1/1/38(1) University of Arizona COP, Series 2002 A, 5.50%, 6/1/12, Prerefunded at 100% of Par (Ambac)(1)(2) ARKANSAS — 0.1% Valdez Marine Terminal Revenue Rev., Series 2011 C, (BP Pipelines, Inc.), 5.00%, 1/1/21 (GTY AGMT-BP PLC) CALIFORNIA — 18.4% Bay Area Government Finance Authority for Nonprofit Corps. Rev., (Oshman Family Jewish Community), VRDN, 0.16%, 12/1/11 (LOC: Bank of America N.A.) Bay Area Toll Auth. Toll Bridge Rev., Series 2006 F, (San Francisco Bay Area), 5.00%, 4/1/31(1) California Department of Water Resources Power Supply Rev., Series 2008 AE, (Central Valley) 5.00%, 12/1/22(1) California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/21(1) California Department of Water Resources Power Supply Rev., Series 2009 AF, (Central Valley), 5.00%, 12/1/22(1) California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/19(1) California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/15(1) California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/13(1) California Department of Water Resources Power Supply Rev. Series 2005 F5, 5.00%, 5/1/22(1) California Department of Water Resources Power Supply Rev. Series 2010 L, 5.00%, 5/1/16(1) California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16(1) 8 Principal Amount Value California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/20(1) California Economic Recovery GO, Series 2009 B, VRDN, 5.00%, 7/1/14(1) California Educational Facilities Authority Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24(1) California GO, 5.00%, 10/1/16(1) California GO, 5.00%, 10/1/18(1) California GO, 5.75%, 4/1/31(1) California GO, 5.00%, 6/1/32(1) California GO, 5.00%, 11/1/32(1) California GO, 6.00%, 4/1/38(1) California GO, 5.50%, 11/1/39(1) California GO, 5.50%, 3/1/40(1) California GO, Series 2009 A, 5.00%, 7/1/20(1) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par(2) California Health Facilities Financing Auth. Rev., Series 2008 I, (Catholic Healthcare West), 5.125%, 7/1/22(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Adventist Health System West), 5.75%, 9/1/39(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Catholic Healthcare West), 5.50%, 7/1/22(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38(1) California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38(1) California Infrastructure & Economic Development Bank Rev., (Contemporary Jewish Museum), VRDN, 0.16%, 12/1/11 (LOC: Bank of America N.A.) California Infrastructure & Economic Development Bank Rev., Series 2003 A, (Bay Area Toll Bridge) (First Lien), 5.00%, 7/1/26 (FGIC)(1)(2) California Municipal Finance Auth. Rev., (Community Hospital of Central California), 5.50%, 2/1/39(1) California Municipal Finance Auth. Rev., Series 2010 A, (University of La Verne), 6.25%, 6/1/40 California Public Works Board Lease Rev., Series 2009 A, (Department General Services-Buildings 8 & 9), 6.25%, 4/1/34(1) California Public Works Board Rev., Series 2%, 10/1/16(1) California Public Works Board Rev., Series 2009 I1, 5.375%, 11/1/22(1) California State University Rev., Series 2011 A, (Systemwide), 5.00%, 11/1/15(1) California Statewide Communities Development Auth. Rev., Series 2001 B, (Kaiser Permanente), VRDN, 3.90%, 2/1/12(1) California Statewide Communities Development Auth. Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/16 California Statewide Communities Development Auth. Water & Waste Rev., Series 2004 A, (Pooled Financing Program), 5.25%, 4/1/12 (AGM)(1) 9 Principal Amount Value California Statewide Communities Development Auth. Water & Waste Rev., Series 2004 A, (Pooled Financing Program), 5.25%, 10/1/13, Prerefunded at 101% of Par (AGM)(1)(2) California Statewide Communities Development Auth. Water & Waste Rev., Series 2004 A, (Pooled Financing Program), 5.00%, 10/1/12 (AGM)(1)(2) California Statewide Communities Development Auth. Water & Waste Rev., Series 2004 A, (Pooled Financing Program), 5.00%, 10/1/12 (AGM)(1) California Statewide Communities Development Authority Rev., (Proposition 1A Receivables), 5.00%, 12/15/11(1) Foothill-De Anza Community College District GO, Series 2007 B, 5.00%, 8/1/17 (Ambac)(1) Foothill-De Anza Community College District GO, Series 2007 B, (Election of 2006), 5.00%, 8/1/27 (Ambac)(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1)(3) Hesperia Unified School District COP, (2007 Capital Improvement), 5.00%, 2/1/17 (Ambac)(1) Irvine Improvement Bond Act of 1915 Special Assessment Rev., Series 2006 A, (Assessment District No 05-21), VRDN, 0.14%, 12/1/11 (LOC: Bank of New York and California State Teacher’s Retirement) Los Angeles Community College District GO, Series 2008 E1, (Election of 2001), 5.00%, 8/1/20(1) Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2009 B, 5.00%, 7/1/20(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 4.00%, 7/1/17(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/18(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/19(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/20(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/21(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/21(1) Los Angeles Unified School District GO, Series 2009 D, 5.00%, 7/1/18(1) Los Angeles Unified School District GO, Series 2009 D, 5.00%, 7/1/20(1) Los Angeles Unified School District GO, Series 2009 I, 5.00%, 7/1/21(1) Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18(1) Los Angeles Unified School District GO, Series 2%, 7/1/21 Manteca Unified School District GO, 5.25%, 8/1/14, Prerefunded at 100% of Par (AGM)(1)(2) Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35(1) Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.29%, 12/1/11(1) 10 Principal Amount Value Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.29%, 12/1/11(1) Northern California Power Agency Rev., Series 2008 C, (Hydroelectric Project Number One), 5.00%, 7/1/19 (AGC)(1) Northern California Power Agency Rev., Series 2008 C, (Hydroelectric Project Number One), 5.00%, 7/1/20 (AGC)(1) Northern California Power Agency Rev., Series 2008 C, (Hydroelectric Project Number One), 5.00%, 7/1/21 (AGC)(1) Northern California Power Agency Rev., Series 2010 A, 5.00%, 7/1/16(1) Northern California Power Agency Rev., Series 2010 A, 5.00%, 7/1/17(1) Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Plumas Unified School District GO, 5.25%, 8/1/20 (AGM)(1) Poway Unified School District Rev. (School Facilities Improvement) 0.00%, 8/1/41(1)(3) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33(1) San Buenaventura Rev., (Community Memorial Health System) 7.50%, 12/1/41(1) San Diego County Water Auth. Rev., Series 2011 S1, 5.00%, 7/1/16(1) San Diego Public Facilities Financing Sewer Auth. Rev., Series 2010 A, 5.25%, 5/15/24(1) San Diego Public Facilities Financing Water Auth. Rev., Series 2010 A, 5.00%, 8/1/22(1) San Diego Public Facilities Financing Water Auth. Rev., Series 2010 A, 5.00%, 8/1/23(1) San Francisco City and County Airports Commission Rev., Series 2008-34F 5.00%, 5/1/17 (AGC)(1) San Francisco Uptown Parking Corp. Rev., (Union Square) 5.50%, 7/1/15 (NATL)(1) San Francisco Uptown Parking Corp. Rev., (Union Square), 6.00%, 7/1/20 (NATL)(1) San Francisco Uptown Parking Corp. Rev., (Union Square), 6.00%, 7/1/31 (NATL)(1) San Jose Airport Rev., Series 2011 A2, 5.25%, 3/1/34(1) San Marcos Public Facilities Auth. Tax Allocation Rev., Series 2006 A, (Project Area No. 3), 5.00%, 8/1/20 (Ambac)(1) Southern California Public Power Authority Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22(1) State of California GO, 5.00%, 10/1/17(1) State of California GO, 5.25%, 9/1/23(1) Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29(1) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 12/1/11 (AGM)(1) Vernon Electric System Rev., Series 2009 A, 5.125%, 8/1/21(1) Victorville Joint Powers Financing Auth. Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 2.95%, 12/1/11 (LOC: BNP Paribas)(1) Vista COP, (Community Projects), 5.00%, 5/1/37 (NATL)(1) 11 Principal Amount Value COLORADO — 1.7% Arapahoe County Water & Wastewater Public Improvement District GO, Series 2002 B, 5.75%, 12/1/17 (NATL)(1) Aurora Hospital Rev., (Children’s Hospital Association), 5.00%, 12/1/40(1) Colorado Department of Transportation Rev., (Transportation Revenue Anticipation Notes), 5.00%, 12/15/16(1) Colorado Educational & Cultural Facilities Auth. Rev., (Northwest Nazarene University Facilities), 4.60%, 11/1/16(1) Colorado Educational & Cultural Facilities Auth. Rev., Series 9, (Jewish Federation), VRDN, 0.15%, 12/1/11 (LOC: Bank of America N.A.) Colorado Health Facilities Auth. Rev., (Catholic Health Initiatives), 6.00%, 10/1/23(1) Colorado Health Facilities Auth. Rev., Series 2006 B, (Longmont Unified Hospital), 5.00%, 12/1/20 (Radian)(1) Colorado Water Resources & Power Development Auth. Rev., Series 2000 A, 6.25%, 9/1/16(1) Denver City and County Airport Rev., Series 2010 A, 5.00%, 11/15/21(1) Douglas & Elbert Counties School District No. Re-1 GO, Series 2002 B, 5.75%, 12/15/12, Prerefunded at 100% of Par (AGM)(1)(2) E-470 Public Highway Authority Rev., Series 2011 A, VRN, 2.84%, 12/7/11(1) El Paso County School District No. 8 & Fountain-Fort Carson School District Finance Corp. COP, 4.25%, 12/15/11, Prerefunded at 100% of Par (Ambac)(1)(2) Regional Transportation District COP, Series 2010 A, 5.50%, 6/1/21(1) Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.25%, 7/15/19 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.25%, 1/15/20 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 7/15/20 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 1/15/21 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 7/15/21 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 1/15/22 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 5.00%, 7/15/22 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 University of Colorado Enterprise System Rev., Series 2009 A, 5.25%, 6/1/30(1) University of Colorado Regents COP, 6.00%, 6/1/12, Prerefunded at 100% of Par (NATL-IBC)(1)(2) CONNECTICUT — 2.0% Bridgeport GO, Series 2004 A, 5.25%, 8/15/14, Prerefunded at 100% of Par (NATL)(1)(2) Connecticut Economic Recovery GO, Series 2009 A, 5.00%, 1/1/13(1) Connecticut Economic Recovery GO, Series 2009 A, 5.00%, 1/1/14(1) 12 Principal Amount Value Connecticut GO, Series 2%, 12/15/13 (NATL-IBC)(1) Connecticut GO, Series 2004 D, 5.00%, 12/1/14 (NATL-RE)(1) Connecticut GO, Series 2005 A, VRDN, 0.84%, 12/1/11 Connecticut GO, Series 2006 C, 5.00%, 6/1/14(1) Connecticut GO, Series 2006 D, 5.00%, 11/1/15(1) Connecticut GO, Series 2009 A, 5.00%, 1/1/16(1) Connecticut GO, Series 2011 D, 5.00%, 11/1/22(1) Connecticut Health & Educational Facilities Auth. Rev., Series 2007 I, (Quinnipiac University), 5.00%, 7/1/16 (NATL)(1) DISTRICT OF COLUMBIA — 1.1% District of Columbia Rev., (Gonzaga College High School), 5.20%, 7/1/12 (AGM)(1) District of Columbia Rev., Series 2010 A, 5.00%, 12/1/19(1) District of Columbia Rev., Series 2011 B, (Income Tax Secured), VRN, 0.42%, 12/1/11 District of Columbia Water & Sewer Auth. Public Utility Rev., Series 2008 A, (Subordinated Lien) 5.00%, 10/1/34 (AGC)(1) Metropolitan Washington Airports Auth. Rev., Series 2009 A, (First Senior Lien), 5.00%, 10/1/39(1) Washington Metropolitan Area Transit Auth. Rev., Series 2009 A, 5.00%, 7/1/17(1) FLORIDA — 4.3% Citizens Property Insurance Corp. Rev., Series 2009 A1, (Senior Secured), 5.50%, 6/1/16(1) Citizens Property Insurance Corp. Rev., Series 2009 A1, (Senior Secured), 6.00%, 6/1/17(1) Citizens Property Insurance Corp. Rev., Series 2010 A1, (Second High Risk Notes), 5.25%, 6/1/17(1) Citizens Property Insurance Corp. Rev., Series 2011 A1, (Senior Secured) 5.00%, 6/1/16(1) Citizens Property Insurance Corp. Rev., Series 2011 A1, (Senior Secured), 5.00%, 6/1/18(1) Collier County School Board COP, 5.50%, 2/15/12 (AGM)(1) Florida GO, Series 2011 A, 5.00%, 6/1/21(1) Florida Hurricane Catastrophe Fund Finance Corp. Rev., Series 2008 A, 5.00%, 7/1/13(1) Florida Municipal Power Agency Rev., Series 2009 A, (All Requirements Power), 5.25%, 10/1/20 Florida Municipal Power Agency Rev., Series 2009 A, (All Requirements Power), 5.25%, 10/1/21 Halifax Hospital Medical Center Rev., Series 2006 A, 5.25%, 6/1/16(1) Halifax Hospital Medical Center Rev., Series 2006 A, 5.25%, 6/1/18(1) Halifax Hospital Medical Center Rev., Series 2006 B1, 5.50%, 6/1/38 (AGM)(1) Halifax Hospital Medical Center Rev., Series 2006 B2, 5.375%, 6/1/31 (AGM)(1) Indian River County Rev., (Spring Training Facility), 5.25%, 4/1/15 (NATL/FGIC)(1) JEA Electric System Rev., Series 2009 A, 5.50%, 10/1/39(1) Miami Parking Facilities Rev., 5.25%, 10/1/15 (NATL)(1) 13 Principal Amount Value Miami-Dade County Aviation Department Rev., Series 2007 D, (Miami International Airport), 5.25%, 10/1/26 (AGM)(1) Miami-Dade County Aviation Department Rev., Series 2010 B, 5.00%, 10/1/41(1) Miami-Dade County GO, (Double Barreled Aviation), 5.00%, 7/1/17(1) Orange County School Board COP, Series 2002 A, 5.50%, 8/1/12, Prerefunded at 100% of Par (NATL)(1)(2) Orlando & Orange County Expressway Auth. Rev., Series 2010 A, 5.00%, 7/1/40(1) Orlando Utilities Commission System Rev., Series 2009 B, 5.00%, 10/1/33(1) Orlando Utilities Commission Water & Electric Rev., Series 1989 D, 6.75%, 10/1/17(1)(2) Palm Beach County Health Facilities Auth. Rev., Series 2010 A, (Bethesda Healthcare System), 5.25%, 7/1/40 (AGM)(1) Palm Beach County School Board COP, Series 2011 A, VRDN, 5.00%, 8/1/16 Putnam County Development Auth. Pollution Control Rev., Series 2007 B, (Seminole Electric Cooperative, Inc.), VRDN, 5.35%, 5/1/18 (Ambac)(1) South Lake County Hospital District Rev., Series 2010 A, (South Lake Hospital), 6.25%, 4/1/39 St. Petersburg Health Facilities Auth. Rev., Series 2009 A, (All Children’s Health Facilities), 6.50%, 11/15/39 Sumter County School Board COP, 5.50%, 7/1/12, Prerefunded at 100% of Par (NATL)(1)(2) Sunrise Florida Utilities System Rev., 5.20%, 10/1/22 (Ambac)(2) Sunrise Florida Utilities System Rev., 5.20%, 10/1/22 (Ambac) Tampa Bay Water Regional Water Supply Auth. Utility System Rev., Series 2011 A, 5.00%, 10/1/16(1) Tampa Bay Water Regional Water Supply Auth. Utility System Rev., Series 2011 A, 5.00%, 10/1/17(1) Tampa Guaranteed Entitlement Rev., 6.00%, 10/1/18 (Ambac)(1) Tampa Water & Sewer Rev., 6.00%, 10/1/17 (AGM)(1) GEORGIA — 3.7% Appling County Development Auth. Pollution Control Rev., (Georgia Power Co.-Plant Hatch), VRDN, 0.19%, 12/1/11(1) Appling County Development Authority Rev., (Georgia Power Co. Plant), VRDN, 0.19%, 12/1/11(1) Athens-Clarke County Unified Government Water & Sewer Rev., 5.625%, 1/1/28(1) Atlanta Rev., Series 2009 A, 6.00%, 11/1/27(1) Atlanta Rev., Series 2009 A, 6.00%, 11/1/28(1) De Kalb County Hospital Antic Auth. Rev., (De Kalb Medical Center, Inc.), 6.125%, 9/1/40 Floyd County Development Auth. (Georgia Power Co. Plant Hammond), VRDN, 0.20%, 12/1/11(1) Fulton County Development Auth. Rev., Series 2001 A, (TUFF/Atlanta Housing, LLC Project at Georgia State University) 5.50%, 9/1/18 (Ambac)(1) Georgia GO, Series 2009 G, 5.00%, 11/1/16(1) Georgia GO, Series 2009 I, 5.00%, 7/1/16(1) Georgia GO, Series 2009 I, 5.00%, 7/1/19(1) 14 Principal Amount Value Georgia GO, Series 2%, 9/1/20(1) Georgia Municipal Electric Auth. Rev., Series 2008 A, (Project 1), 5.25%, 1/1/17(1) Georgia Municipal Electric Auth. Rev., Series 2008 D, (Project 1), 5.50%, 1/1/26(1) Georgia Municipal Electric Power Auth. Rev., Series 1991 V, 6.50%, 1/1/12, Prerefunded at 100% of Par (NATL-IBC) (Bank of New York)(1)(2) Georgia Municipal Electric Power Auth. Rev., Series 1991 V, 6.50%, 1/1/12, Prerefunded at 100% of Par (NATL-IBC) (Bank of New York)(1)(2) Georgia Road & Tollway Auth. Rev., Series 2008 A, (Federal Highway Grant Antic Bonds), 5.00%, 6/1/16(1) Georgia Road & Tollway Auth. Rev., Series 2009 A, (Federal Highway Grant Antic Bonds), 5.00%, 6/1/21(1) LaGrange Water & Sewerage Rev., 5.00%, 1/1/12 (Ambac)(1) Marietta Development Auth. Rev., (Life University, Inc.), 6.25%, 6/15/20(1) Private Colleges & Universities Auth. Rev., Series 2009 B, (Emory University), 5.00%, 9/1/35(1) Private Colleges & Universities Auth. Rev., Series 2011 A, 5.00%, 9/1/16(1) GUAM — 0.3% Guam Government Department of Education COP, Series 2010 A, (John F. Kennedy High School), 6.875%, 12/1/40(1) Guam Government GO, Series 2009 A, 6.75%, 11/15/29(1) Guam Government GO, Business Privilege Tax Rev., Series 2011 A, 5.00%, 1/1/27(4) Guam Government GO, Business Privilege Tax Rev., Series 2011 A, 5.25%, 1/1/36(4) HAWAII — 0.8% Hawaii GO, Series 2%, 4/1/26 (Ambac)(1) Hawaii GO, Series 2010 DY, 5.00%, 2/1/15(1) Hawaii GO, Series EA, 5.00%, 12/1/23(4) Hawaii Pacific Health Rev., Series 2010 A, 5.50%, 7/1/40(1) Hawaii Pacific Health Special Purpose Rev., Series 2010 B, 5.75%, 7/1/40(1) Honolulu City and County GO, Series 2009 A, 5.00%, 4/1/21(1) IDAHO — 0.1% Idaho Health Facilities Auth. Rev., (St. Luke’s Regional Medical Center), 5.00%, 7/1/35 (AGM)(1) Idaho Housing & Finance Association Rev., Series 2011 A, 5.00%, 7/15/29 ILLINOIS — 4.4% Bedford Park GO, Series 2004 A, 5.25%, 12/15/20 (AGM)(1) Bourbonnais Industrial Project Rev., (Olivet Nazarene University), 5.00%, 11/1/20(1) Chicago Board of Education GO, Series 2008 C, 5.25%, 12/1/23(1) Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/14(1) Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/15(1) Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/16(1) 15 Principal Amount Value Chicago Metropolitan Water Reclamation District GO, Series 2007 C, 5.25%, 12/1/32(1) Chicago O’Hare International Airport Rev., Series 1993 A, (Senior Lien), 5.00%, 1/1/12 (NATL-IBC)(1) Chicago O’Hare International Airport Rev., Series 2005 B, 5.25%, 1/1/18 (NATL)(1) Chicago O’Hare International Airport Rev., Series 2008 A, 5.00%, 1/1/12 (AGM)(1) Chicago O’Hare International Airport Rev., Series 2008 A, 5.00%, 1/1/13 (AGM)(1) Chicago O’Hare International Airport Rev., Series 2008 A, 5.00%, 1/1/14 (AGM)(1) Chicago O’Hare International Airport Rev., Series 2008 C, 4.00%, 1/1/17 (AGM)(1) Chicago O’Hare International Airport Rev., Series 2011 A, (Third Lien), 5.75%, 1/1/39(1) Chicago O’Hare International Airport Rev., Series 2011 B, (Third Lien), 5.00%, 1/1/16(1) Chicago O’Hare International Airport Rev., Series 2011 B, (Third Lien), 5.00%, 1/1/22(1) Chicago Waterworks Rev., Series 2006 A, (Second Lien), 5.00%, 11/1/13 (Ambac)(1) Cicero GO, Series 2005 A, 5.25%, 1/1/20 (XLCA)(1) Cicero GO, Series 2005 A, 5.25%, 1/1/21 (XLCA)(1) Cook County GO, Series 2010 A, 5.25%, 11/15/22(1) Illinois Dedicated Tax Rev., (Civic Center), 6.25%, 12/15/20 (Ambac)(1) Illinois Finance Auth. Rev., (Central DuPage Health), 5.00%, 11/1/27 Illinois Finance Auth. Rev., (Little Co. Mary Hospital Health), 5.375%, 8/15/40(1) Illinois Finance Auth. Rev., Series 2008 D, (Advocate Health Care Network), 6.25%, 11/1/28(1) Illinois Finance Auth. Rev., Series 2009 C, (Rush University Medical Center), 6.375%, 11/1/29(1) Illinois Finance Auth. Rev., Series 2010 A, (Provena Health), 5.00%, 5/1/13(1) Illinois Finance Auth. Rev., Series 2010 A, (Provena Health), 5.00%, 5/1/14(1) Illinois Finance Auth. Rev., Series 2010 A, (Provena Health), 5.25%, 5/1/16 Illinois Finance Auth. Rev., Series 2011 A, (Carle Foundation), 6.00%, 8/15/41(1) Illinois GO, 5.50%, 8/1/15 (NATL)(1) Illinois GO, 5.00%, 1/1/17 (AGM)(1) Illinois GO, 5.00%, 1/1/20(1) Illinois Health Facilities Auth. Rev., Series 1992 C, (Evangelical Hospital), 6.75%, 4/15/12(1)(2) Illinois Sales Tax Rev., 5.00%, 6/15/17(1) Illinois Toll Highway Auth. Rev., Series 2010 A1, 5.00%, 1/1/25(1) Kane County Community Unit School District No. 304 GO, 6.20%, 1/1/15, Prerefunded at 100% of Par (AGM)(1)(2) Metropolitan Pier & Exposition Auth. Rev., Series 2002 A, (McCormick Place Expansion), 0.00%, 12/15/31 (NATL)(1)(3) Metropolitan Pier & Exposition Auth. Rev., Series 2010 B2, (McCormick Place Expansion), 5.00%, 6/15/50(1) Ogle Lee & De Kalb Counties Township High School District No. 212 GO, 6.00%, 12/1/11, Prerefunded at 100% of Par (NATL)(1)(2) 16 Principal Amount Value Ogle Lee & De Kalb Counties Township High School District No. 212 GO, 6.00%, 12/1/11, Prerefunded at 100% of Par (NATL)(1)(2) Ogle Lee & De Kalb Counties Township High School District No. 212 GO, 6.00%, 12/1/18 (NATL)(1) Railsplitter Tobacco Settlement Auth. Rev., 5.00%, 6/1/17(1) Railsplitter Tobacco Settlement Auth. Rev., 5.25%, 6/1/21(1) Regional Transportation Auth. Rev., Series 1990 A, 7.20%, 11/1/20 (Ambac)(1) Rock Island-Mercer et al Counties Community College District No. 503 GO, Series 2008 A, (Black Hawk College), 4.00%, 12/1/11 (Ambac)(1) Southwestern Illinois Development Auth. Rev., (Triad School District No. 2), 5.00%, 10/1/18 (NATL)(1) University of Illinois COP, Series 2006 A, (Academic Facilities), 5.00%, 3/15/16 (Ambac)(1) INDIANA — 1.5% Hamilton Southeastern Consolidated School Building Corp. Rev., (Hamilton County), 4.25%, 7/15/20 (AGM)(1) Indiana Bond Bank Rev., Series 2006 A, 5.00%, 8/1/17 (AGM)(1) Indiana Bond Bank Rev., Series 2006 A, 5.00%, 8/1/18 (AGM)(1) Indiana Bond Bank Rev., Series 2006 A, 5.00%, 8/1/19 (AGM)(1) Indiana Finance Auth. Lease Rev., Series 2008 A1, 5.00%, 11/1/16(1) Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/23(1) Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/24(1) Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/25(1) Indiana Health & Educational Facility Financing Auth. Rev., Series 2006 B, (Ascension Health Credit Group), 5.00%, 11/15/39(1) Indiana Health Facility Financing Auth. Rev., Series 2011 A1, (Ascension Health Credit Group), VRDN, 1.50%, 8/1/14 Indiana Municipal Power Agency Rev., Series 2009 B, (Power Supply System), 5.25%, 1/1/24(1) Indiana Municipal Power Agency Rev., Series 2009 B, (Power Supply System), 5.375%, 1/1/25(1) Indiana Transportation Finance Auth. Rev., Series 1990 A, 7.25%, 6/1/15(1) Indiana University Rev., Series 2011 U, 5.00%, 8/1/16(1) Indiana University Rev., Series 2011 U, 5.00%, 8/1/17(1) Indiana University Rev., Series 2011 U, 5.00%, 8/1/19(1) Indianapolis Local Public Improvement Bond Bank Rev., Series 2002 A, (Water Works), 5.00%, 7/1/12 (NATL)(1) Zionsville Community Schools Building Corp. Rev., (First Mortgage), 5.75%, 1/15/12, Prerefunded at 100% of Par (FGIC)(1)(2) IOWA — 0.4% Iowa Finance Auth. Health Facilities Rev., Series 2006 A, (Development Care Initiatives), 5.25%, 7/1/13(1) 17 Principal Amount Value Iowa Finance Auth. Health Facilities Rev., Series 2006 A, (Development Care Initiatives), 5.25%, 7/1/14(1) Iowa Finance Auth. Health Facilities Rev., Series 2006 A, (Development Care Initiatives), 5.25%, 7/1/16(1) Iowa Rev., Series 2009 A, (I-Jobs Program), 5.00%, 6/1/22(1) Iowa Finance Auth. Health Facilities Rev., (Great River Medical Center), VRDN, 0.20%, 12/1/11 (LOC: JPMorgan Chase Bank N.A.) Iowa Finance Auth. Health Facilities Rev., Series 2009 E, VRDN, 0.19%, 12/1/11 (LOC: Bank of America N.A.) KANSAS — 0.2% Kansas State Department of Transportation Rev., Series 2009 A, 5.00%, 9/1/16(1) KENTUCKY — 0.8% Kentucky Asset/Liability Commission Agency Fund Rev., Series 2010 A, (Federal Highway Trust), 5.00%, 9/1/20(1) Kentucky Economic Development Finance Auth. Rev., Series 2009 A, (Baptist Healthcare System), 5.375%, 8/15/24 Kentucky Economic Development Finance Auth. Rev., Series 2009 A, (Baptist Healthcare System), 5.625%, 8/15/27 Kentucky State Property & Buildings Commission Rev., (Project No. 82), 5.25%, 10/1/16(1) Kentucky State Property & Buildings Commission Rev., Series 2011 A, (Project No. 100), 5.00%, 8/1/18(1) LOUISIANA — 0.4% Louisiana GO, Series 2010 A, 5.00%, 11/15/18(1) Louisiana Public Facilities Auth. Rev., Series 2006 A, (Black & Gold Facilities), 4.00%, 7/1/13 (CIFG)(1) Louisiana Public Facilities Auth. Rev., Series 2006 A, (Black & Gold Facilities), 5.00%, 7/1/15 (CIFG)(1) Louisiana Public Facilities Auth. Rev., Series 2007 A, (Black & Gold Facilities), 5.00%, 7/1/22 (CIFG)(1) New Orleans Aviation Board Gulf Opportunity Zone Rev., Series 2010 A, (Passenger Facility Charge), 5.25%, 1/1/41(1) Regional Transit Auth. Sales Tax Rev., 5.00%, 12/1/17 (AGM)(1) Regional Transit Auth. Sales Tax Rev., 5.00%, 12/1/19 (AGM)(1) Regional Transit Auth. Sales Tax Rev., 5.00%, 12/1/20 (AGM)(1) MAINE — 0.1% Portland Airport Rev., 5.00%, 1/1/40 (AGM)(1) MARYLAND — 2.0% Maryland Economic Development Corp. Rev., Series 2010 A, (Transportation Facilities), 5.75%, 6/1/35 Maryland GO, Series 2005 A, (Capital Improvement & Local Facilities), 5.25%, 2/15/15(1) Maryland GO, Series 2009 A, (State & Local Facilities Loan), 5.00%, 11/1/13(1) Maryland GO, Series 2009 C, (State & Local Facilities Loan), 5.00%, 11/1/16(1) Maryland GO, Series 2011 B, 5.00%, 8/1/19(1) Maryland Health & Higher Educational Facilities Auth. Rev., (Doctors Community Hospital), 5.75%, 7/1/38 Maryland Health & Higher Educational Facilities Auth. Rev., (Lifebridge Health Issue), 5.00%, 7/1/12(1) 18 Principal Amount Value Maryland Health & Higher Educational Facilities Auth. Rev., (Lifebridge Health Issue), 5.00%, 7/1/13(1) Maryland Health & Higher Educational Facilities Auth. Rev., Series 2008 A, (Johns Hopkins University), 5.25%, 7/1/38(1) Montgomery County Department of Finance GO, Series 2011 A, 5.00%, 7/1/15(1) MASSACHUSETTS — 4.7% Massachusetts Bay Transportation Auth. Rev., Series 2008 A, 5.25%, 7/1/34(1) Massachusetts Development Finance Agency Rev., (Suffolk University), 5.125%, 7/1/40 Massachusetts Development Finance Agency Rev., Series 2007 C, (Wheelock College), 5.00%, 10/1/17(1) Massachusetts Development Finance Agency Rev., Series 2009 V2, (Boston University), 2.875%, 10/1/14(1) Massachusetts Development Finance Agency Rev., Series 2010 A, (Emerson College), 5.00%, 1/1/40(1) Massachusetts GO, Series 2001 D, (Consolidated Loan), 6.00%, 11/1/13 (NATL)(1) Massachusetts GO, Series 2002 C, (Consolidated Loan of 2002), 5.50%, 11/1/12 (AGM)(1) Massachusetts GO, Series 2006 D, (Consolidated Loan of 2002), 5.00%, 8/1/14(1) Massachusetts GO, Series 2010 A, VRN, 0.52%, 12/1/11(1) Massachusetts GO, Series 2011 A, 5.00%, 4/1/28(1) Massachusetts GO, Series 2011 B, (Consolidated Loan), 5.00%, 8/1/22(1) Massachusetts Health & Educational Facilities Auth. Rev., (Boston Medical Center), 5.25%, 7/1/38(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 1992 F, (Massachusetts General Hospital), 6.25%, 7/1/12 (Ambac)(1)(2) Massachusetts Health & Educational Facilities Auth. Rev., Series 2008 A, (Massachusetts Institute of Technology), 5.00%, 7/1/14(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 2008 T3 (Northeastern University), VRDN, 2.70%, 2/20/14 Massachusetts Health & Educational Facilities Auth. Rev., Series 2009 A, (Harvard University), 5.50%, 11/15/36(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 2009 O, (Massachusetts Institute of Technology), 5.75%, 7/1/26(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 2010 C, (Massachusetts Eye and Ear Infirmary), 5.375%, 7/1/35(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 2010 G, (Umass Memorial), 5.00%, 7/1/20(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 2010 G, (Umass Memorial), 5.00%, 7/1/21(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 2010 H, (Winchester Hospital), 5.25%, 7/1/38(1) Massachusetts State Department of Transportation Metropolitan Highway Rev., Series 2010 B, (Metropolitan Senior), 5.00%, 1/1/23(1) 19 Principal Amount Value Massachusetts State Department of Transportation Metropolitan Highway Rev., Series 2010 B, (Metropolitan Senior), 5.00%, 1/1/24(1) Massachusetts Water Resources Auth. Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/23(1) Massachusetts Water Resources Auth. Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/24(1) Massachusetts Water Resources Auth. Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/25(1) Massachusetts Water Resources Auth. Rev., Series 2011 B, (Charlestown Navy Yard), 5.00%, 8/1/26(1) Massachusetts Water Resources Auth. Rev., Series 2%, 8/1/24(4) MICHIGAN — 1.3% Kalamazoo Public Schools GO, (Building & Site), 4.00%, 5/1/13 (AGM)(1) Kalamazoo Public Schools GO, (Building & Site), 5.25%, 5/1/16 (AGM)(1) Lansing Board of Water & Light Utility System Rev., Series 2011 A, 5.00%, 7/1/27(1) Michigan Finance Auth. Rev., (Detriot School District), 5.50%, 6/1/21(1) Michigan Higher Education Facilities Auth. Rev., (Limited Obligation-Hillsdale College), 5.00%, 3/1/26(1) Michigan State Building Auth. Rev., Series 2009 I, (Facilities Program), 5.25%, 10/15/20(1) Pontiac City School District GO, 5.00%, 5/1/15 (XLCA)(1) Pontiac City School District GO, 5.00%, 5/1/16 (XLCA)(1) Pontiac City School District GO, 5.00%, 5/1/17 (XLCA)(1) Wayne Charter County Airport Rev., Series 2002 C, 5.00%, 12/1/11 (NATL/FGIC)(1) Wayne Charter County Airport Rev., Series 2002 C, 5.375%, 12/1/13 (NATL/FGIC)(1) Wayne Charter County Airport Rev., Series 2002 C, 5.375%, 12/1/14 (NATL/FGIC)(1) Wayne County Airport Auth. Rev., (Detroit Metropolitan Airport), 5.00%, 12/1/18 (NATL/FGIC)(1) Wayne County Airport Auth. Rev., (Detroit Metropolitan Airport), 5.00%, 12/1/19 (NATL/FGIC)(1) MINNESOTA — 1.7% Minnesota GO, 5.00%, 11/1/16(1) Minnesota GO, Series 2008 A, 5.00%, 6/1/13(1) Minnesota GO, Series 2010 D, 5.00%, 8/1/19(1) Minnesota Higher Education Facilities Auth. Rev., Series 2005-6G, (St. John University), 5.00%, 10/1/12(1) Minnesota Higher Education Facilities Auth. Rev., Series 2010-7B, (Gustavus Adolfus), 5.00%, 10/1/17 Minnesota Higher Education Facilities Auth. Rev., Series 2010-7B, (Gustavus Adolfus), 5.00%, 10/1/20 Minnesota Higher Education Facilities Auth. Rev., Series 2010-7B, (Gustavus Adolfus), 5.00%, 10/1/22 Rochester Health Care Facilities Rev., Series 2011 C, (Mayo Clinic), VRDN, 4.50%, 11/15/21(1) Tobacco Securitization Auth. Rev., Series 2011 B, (Tobacco Settlement), 5.00%, 3/1/21(1) 20 Principal Amount Value Tobacco Securitization Auth. Rev., Series 2011 B, (Tobacco Settlement), 5.25%, 3/1/31(1) MISSISSIPPI — 0.6% Mississippi Development Bank Special Obligation Rev., Series 2006 A, (Biloxi, Mississippi), 5.00%, 11/1/15 (Ambac)(1) Mississippi Development Bank Special Obligation Rev., Series 2006 A, (Biloxi, Mississippi), 5.00%, 11/1/16 (Ambac)(1) Mississippi Development Bank Special Obligation Rev., Series 2006 A, (Municipal Energy Agency Power Supply), 5.00%, 3/1/17 (XLCA)(1) Mississippi Development Bank Special Obligation Rev., Series 2007 A, (Mississippi Development Bank), 5.00%, 7/1/19 (Ambac)(1) Mississippi Development Bank Special Obligation Rev., Series 2010 D, (Department of Corrections), 5.25%, 8/1/27(1) University of Southern Mississippi Educational Building Co. Rev., Series 2006 A, 5.00%, 3/1/17 (AGM)(1) University of Southern Mississippi Educational Building Co. Rev., Series 2006 A, 5.00%, 3/1/18 (AGM)(1) MISSOURI — 0.5% Jackson County Public Building Corp. Rev., Series 2006 A, (Capital Improvements), 5.00%, 12/1/15 (NATL)(1) Missouri Health & Educational Facilities Auth. Rev., Series 2008 A, (The Washington University), 5.375%, 3/15/39 Missouri Highways & Transportation Commission Rev., Series 2006 A, (First Lien), 5.00%, 5/1/13(1) Missouri Highways & Transportation Commission Rev., Series 2010 A, 5.00%, 5/1/18(1) Missouri Joint Municipal Electric Utility Commission Rev., (Plum Point), 5.00%, 1/1/16 (NATL)(1) Platte County Industrial Development Auth. Rev., (Zona Rosa Retail), 5.00%, 12/1/32(1) St. Louis Municipal Finance Corp. Rev., Series 2006 A, (Carnahan Courthouse), 4.00%, 2/15/17 (Ambac)(1) NEBRASKA — 0.3% Nebraska Public Power District Rev., Series 2007 B, 5.00%, 1/1/13 (AGM)(1) Nebraska Public Power District Rev., Series 2008 B, 5.00%, 1/1/20(1) Omaha Public Power District Electric System Rev., Series 2007 A, 5.00%, 2/1/21(1) NEVADA — 0.3% Clark County Economic Development Rev., (University of Southern Nevada), 5.00%, 4/1/22 (Radian)(1) Clark County School District GO, Series 2007 C, (Limited Tax Building), 5.00%, 6/15/17(1) Reno Sales & Room Tax Rev., (ReTrac-Reno Transportation Rail Access Corridor) (Senior Lien) 5.50%, 6/1/12, Prerefunded at 100% of Par (Ambac)(1)(2) Reno Sales & Room Tax Rev., (ReTrac-Reno Transportation Rail Access Corridor) (Senior Lien), 5.50%, 6/1/12, Prerefunded at 100% of Par (Ambac)(1)(2) 21 Principal Amount Value NEW HAMPSHIRE — 0.1% New Hampshire Health & Education Facilities Auth. Rev., Series 2004 A, (Kendal at Hanover), 5.00%, 10/1/13(1) New Hampshire Health & Education Facilities Auth. Rev., Series 2004 A, (Kendal at Hanover), 5.00%, 10/1/18(1) NEW JERSEY — 4.3% New Jersey Economic Development Auth. Rev., Series 2008 Y, (School Facility Construction), 5.00%, 9/1/33(1) New Jersey Economic Development Auth. Rev., Series 2010 DD1, (School Facility Construction), 5.00%, 12/15/18(1) New Jersey Economic Development Auth. Rev., Series 2011 GG, (School Facility Construction), 5.00%, 9/1/19(1) New Jersey Economic Development Auth. Rev., Series 2011 GG, (School Facility Construction), 5.00%, 9/1/21(1) New Jersey GO, 5.00%, 8/1/14(1) New Jersey GO, 5.00%, 6/1/17(1) New Jersey GO, Series 2010 Q, 5.00%, 8/15/15(1) New Jersey Health Care Facilities Auth. Rev., (Hackensack University Medical Center), 5.00%, 1/1/34(1) New Jersey Health Care Facilities Financing Auth. Rev., (The Robert Wood Johnson Foundation), 5.00%, 7/1/31(1) New Jersey Sports & Exposition Auth. Rev., Series 2008 B, 5.00%, 9/1/18, Prerefunded at 100% of Par(2) New Jersey Sports & Exposition Auth. Rev., Series 2008 B, 5.00%, 9/1/18(1) New Jersey State Turnpike Auth. Rev., Series 2009 G, 5.00%, 1/1/18(1) New Jersey Transit Corp. COP, 5.00%, 10/1/12 (AGM)(1) New Jersey Transit Corp. COP, 5.00%, 10/1/13 (AGM)(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2003 B2, 5.00%, 12/15/16(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2004 B, 5.25%, 12/15/12 (NATL/FGIC)(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2006 A, 5.25%, 12/15/20(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2010 D, 5.00%, 12/15/17(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2011 A, 5.25%, 6/15/30(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2011 B, 5.25%, 6/15/22(4) New Jersey Transportation Trust Fund Auth. Rev., Series 2011 B, 5.25%, 6/15/23(4) New Jersey Transportation Trust Fund Auth. Rev., Series A, 5.25%, 12/15/21 (NATL-RE)(1) NEW MEXICO — 0.2% New Mexico Finance Auth. State Transportation Rev., 5.00%, 6/15/17(1) New Mexico Finance Auth. State Transportation Rev., 5.00%, 6/15/18(1) New Mexico Finance Auth. State Transportation Rev., 4.00%, 6/15/19(1) NEW YORK — 13.0% Brooklyn Arena Local Development Corp. Rev., (Barclays Center), 6.25%, 7/15/40(1) Hudson Yards Infrastructure Corp. Rev., Series 2006 A, 5.00%, 2/15/47(1) 22 Principal Amount Value Long Island Power Auth. Electric System Rev., Series 2006 F, 5.00%, 5/1/17 (NATL) Metropolitan Transportation Auth. Rev., Series 2008 B, VRDN, 0.82%, 11/1/14 Metropolitan Transportation Auth. Rev., Series 2008 B, VRDN, 5.00%, 11/15/13(1) Metropolitan Transportation Auth. Rev., Series 2008 C, 6.25%, 11/15/23(1) Metropolitan Transportation Auth. Rev., Series 2010 G, 5.00%, 11/15/19(1) Metropolitan Transportation Auth. Rev., Series 2011 A, 5.00%, 11/15/41(1) Nassau County Interim Finance Auth. Rev., Series 2009 A, (Sales Tax Secured Bond), 5.00%, 11/15/21(1) Nassau County Interim Finance Auth. Rev., Series 2009 A, (Sales Tax Secured Bond), 5.00%, 11/15/23(1) New York City GO, Series D-1, 5.00%, 10/1/19(1) New York City GO, Series E-3, 5.00%, 8/1/23 New York City Health & Hospital Corp. Rev., Series 2010 A, (Health System), 5.00%, 2/15/30(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2008 C, 5.00%, 6/15/17(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 EE, 5.00%, 6/15/39(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 GG-1, (Second General Resolution), 5.00%, 6/15/39(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2011 BB, (Second General Resolution), 5.00%, 6/15/44(1) New York City Municipal Water Finance Auth. Water & Sewer System Rev., Series 2011 HH, (Second Generation Resolution), 5.00%, 6/15/26(1) New York City Transitional Finance Auth. Rev., Series 2004 D2, (Future Tax Secured Bonds), 5.00%, 11/1/12(1) New York City Transitional Finance Auth. Rev., Series 2007 B, (Future Tax Secured Bonds), 5.00%, 11/1/19(1) New York City Transitional Finance Auth. Rev., Series 2009 S4, 5.50%, 1/15/39(1) New York City Transitional Finance Auth. Rev., Series 2011 A, (Future Tax Secured Bonds), 5.00%, 11/1/16(1) New York City Transitional Finance Auth. Rev., Series 2011 A, (Future Tax Secured Bonds), 5.00%, 11/1/17(1) New York City Transitional Finance Auth. Rev., Series 2011 A-1, (Future Tax Secured Bonds) 5.00%, 11/1/21(1) New York City Transitional Finance Auth. Rev., Series 2011 C, (Future Tax Secured Bonds), 5.00%, 11/1/39(1) New York City Transitional Finance Auth. Rev., Series 2011 D-1, (Future Tax Secured Bonds) 5.00%, 11/1/24(1) New York City Transitional Finance Auth. Rev., Series 2011 D-1, (Future Tax Secured Bonds) 5.00%, 11/1/25(1) New York GO, Series 2003 I, 5.75%, 3/1/13, Prerefunded at 100% of Par(1)(2) New York GO, Series 2004 D, 5.00%, 11/1/17 (AGM)(1) New York GO, Series 2006 J1, 5.00%, 6/1/18(1) New York GO, Series 2008 J1, 5.00%, 8/1/13(1) New York GO, Series 2009 A, 5.00%, 2/15/39(1) 23 Principal Amount Value New York GO, Series 2009 E, 5.00%, 8/1/16(1) New York GO, Series 2009 H1, 5.00%, 3/1/17(1) New York GO, Series 2009 H1, 5.00%, 3/1/22(1) New York GO, Series 2009 J1, 5.00%, 5/15/22(1) New York GO, Series 2010 A, 5.00%, 8/1/17(1) New York GO, Series 2010 E, 5.00%, 8/1/19(1) New York GO, Series 2011 A1, 5.00%, 8/1/18(1) New York GO, Series 2011 B, 5.00%, 8/1/15(1) New York GO, Series 2011 B, 5.00%, 8/1/16(1) New York Liberty Development Corp. Rev., (Goldman Sachs Headquarters), 5.25%, 10/1/35(1) New York Local Government Assistance Corp. Rev., Series 2003 A5/6, 5.00%, 4/1/18(1) New York Power Auth. (The) Rev., Series 2011 A, 5.00%, 5/15/12(1) New York State Dormitory Auth. Rev., (Brooklyn Law School), 5.75%, 7/1/33(1) New York State Dormitory Auth. Rev., (Columbia University), 4.00%, 7/1/13(1) New York State Dormitory Auth. Rev., (Columbia University), 5.00%, 10/1/41(1) New York State Dormitory Auth. Rev., Series 1990 A, (UNIC Educational Facilities), 7.50%, 5/15/13 (NATL-IBC)(1) New York State Dormitory Auth. Rev., Series 2005 F, 5.00%, 3/15/12 (AGM)(1) New York State Dormitory Auth. Rev., Series 2008 B, 5.75%, 3/15/36(1) New York State Dormitory Auth. Rev., Series 2009 A, 5.25%, 2/15/25(1) New York State Dormitory Auth. Rev., Series 2009 A, 5.00%, 2/15/39(1) New York State Dormitory Auth. Rev., Series 2009 A, (North Shore Long Island Jewish Health System), 5.50%, 5/1/37(1) New York State Dormitory Auth. Rev., Series 2010 A, (Mount Sinai Hospital), 5.00%, 7/1/21(1) New York State Dormitory Auth. Rev., Series 2010 A, (Mount Sinai Hospital), 5.00%, 7/1/22(1) New York State Dormitory Auth. Rev., Series 2010 A, (Mount Sinai School of Medicine), 5.00%, 7/1/14(1) New York State Dormitory Auth. State Personal Income Tax Rev., Series 2011 C, (General Purpose), 5.00%, 3/15/24(1) New York State Environmental Facilities Corp. State Clean Water & Drink Rev., (Second Lien), 5.00%, 6/15/41(1) New York State Thruway Auth. Rev., Series 2009 A1, 5.00%, 4/1/23(1) New York State Thruway Auth. Second General Highway & Bridge Trust Fund Rev., Series 2%, 4/1/25(1) New York State Urban Development Corp. Rev., Series 2009 C, (State Personal Income Tax), 5.00%, 12/15/15(1) New York State Urban Development Corp. Rev., Series 2009 C, (State Personal Income Tax), 5.00%, 12/15/17(1) Niagara Falls Bridge Commission Toll Rev., Series 1993 A, (Bridge System), 4.00%, 10/1/19 (AGC)(1) Niagara Falls Bridge Commission Toll Rev., Series 1993 B, 5.25%, 10/1/15 (NATL/FGIC)(1) 24 Principal Amount Value Port Auth. of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 5.00%, 12/1/20(1) Port Auth. of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/42(1) Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.25%, 3/1/17(1) Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.25%, 3/1/18(1) Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.25%, 3/1/20(1) Suffolk County Industrial Development Agency Rev., (New York Institute of Technology), 5.00%, 3/1/26(1) Tobacco Settlement Financing Corp. Rev., Series 2011 A, 5.00%, 6/1/17(1) Tobacco Settlement Financing Corp. Rev., Series 2011 A, 5.00%, 6/1/18(1) Triborough Bridge & Tunnel Auth. Rev., Series 2008 B3, VRDN, 5.00%, 5/15/12(1) Triborough Bridge & Tunnel Auth. Rev., Series 2008 C, 5.00%, 11/15/38(1) Triborough Bridge & Tunnel Auth. Rev., Series 2010 A1, VRDN, 4.00%, 11/15/12(1) Triborough Bridge & Tunnel Auth. Rev., Series 2011 A, 5.00%, 1/1/22(1) Troy Capital Resource Corp. Rev., Series 2010 A, (Rensselaer Polytechnic Institute), 5.125%, 9/1/40(1) Westchester County GO, Series 2011 A, 4.00%, 10/15/15(1) NORTH CAROLINA — 1.4% Charlotte GO, 5.00%, 8/1/19(1) Charlotte Water & Sewer System Rev., 5.00%, 7/1/17(1) Greensboro Rev., (Combined Enterprise System), 5.25%, 6/1/20(1) North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.00%, 1/1/17(1) North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.00%, 1/1/18(1) North Carolina Eastern Municipal Power Agency Rev., Series 2009 B, 5.00%, 1/1/26(1) North Carolina Eastern Municipal Power Agency Rev., Series 2010 A, 5.00%, 1/1/15(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2003 A, 5.50%, 1/1/13(1)(2) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2003 A, 5.50%, 1/1/13(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 C, 5.25%, 1/1/19(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 C, 5.25%, 1/1/20(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2009 A, 5.00%, 1/1/30(1) Wake County GO, Series 2010 C, 5.00%, 3/1/23(1) 25 Principal Amount Value NORTH DAKOTA — 0.1% Grand Forks Rev., (United Hospital Obligation Group Project), VRDN, 0.22%, 12/1/11 (LOC: Lasalle National Bank) OHIO — 1.7% American Municipal Power-Ohio, Inc. Rev., Series 2008 A, (Prairie State Energy Campus), 5.00%, 2/15/17(1) Cleveland COP, Series 2010 A, (Cleveland Stadium), 5.00%, 11/15/19(1) Franklin County Hospital Rev., Series 2011 A, (Ohio Health Corp.), 5.00%, 11/15/41(1) Mad River Local School District GO, (Classroom Facilities), 5.75%, 12/1/12, Prerefunded at 100% of Par (FGIC)(1)(2) Miami University/Oxford Rev., 5.00%, 9/1/24(4) Miami University/Oxford Rev., 5.00%, 9/1/25(4) Miami University/Oxford Rev., 5.00%, 9/1/26(4) Milford Exempt Village School District GO, (School Improvements), 6.00%, 12/1/11, Prerefunded at 100% of Par (AGM)(1)(2) Ohio GO, Series 2005 A, (Infrastructure Improvement), 5.00%, 9/1/12(1) Ohio GO, Series 2011 A, (Infrastructure Improvement), 5.00%, 9/15/16(1) Ohio Higher Educational Facility Commission Rev., (Oberlin College), 5.00%, 10/1/19(1) Ohio Higher Educational Facility Commission Rev., Series 1990 B, (Case Western Reserve University), 6.50%, 10/1/20(1) Ohio State University (The) Rev., Series 2009 A, 5.00%, 12/1/27(1) Ohio State University (The) Rev., Series 2010 A, 5.00%, 12/1/16(1) Ohio State Water Development Auth. Rev., (Drinking Water Assistance Fund), 5.00%, 6/1/18, Prerefunded at 100% of Par(1)(2) Ohio State Water Development Auth. Rev., (Water Pollution Control Loan Fund), 5.00%, 12/1/13(1) Summit County GO, 5.75%, 12/1/12, Prerefunded at 101% of Par (FGIC)(1)(2) Tri Valley Local School District GO, 5.75%, 6/1/12, Prerefunded at 100% of Par (FGIC)(1)(2) OKLAHOMA — 0.4% Oklahoma Development Finance Auth. Health System Rev., Series 2008 C, 5.50%, 8/15/22 (Obligated Group Consisting of INTEGRIS Baptist Medical Center, Inc., INTEGRIS South Oklahoma City Hospital Corp. and INTEGRIS Rural Heath, Inc.)(1) Pottawatomie County Facilities Auth. Rev., (Shawnee Public Schools), 5.00%, 9/1/13(1) Pottawatomie County Facilities Auth. Rev., (Shawnee Public Schools), 5.00%, 9/1/14(1) Pottawatomie County Facilities Auth. Rev., (Shawnee Public Schools), 5.00%, 9/1/15(1) Pottawatomie County Facilities Auth. Rev., (Shawnee Public Schools), 5.00%, 9/1/16(1) OREGON — 0.4% Oregon GO, Series 2011 J, 5.00%, 5/1/19(1) Oregon GO, Series 2011 J, 5.00%, 5/1/20(1) 26 Principal Amount Value Oregon GO, Series 2011 J, 5.00%, 5/1/21(1) Oregon Health & Science University Rev., Series 2009 A, 5.75%, 7/1/39(1) Oregon State Department of Administrative Services COP, Series 2008 A, 5.00%, 5/1/13 (AGM)(1) PENNSYLVANIA — 4.3% Allegheny County Hospital Development Auth. Rev., Series 2008 A, (University of Pittsburgh Medical Center), 5.00%, 9/1/12(1) Allegheny County Hospital Development Auth. Rev., Series 2008 A, (University of Pittsburgh Medical Center), 5.00%, 9/1/18(1) Allegheny County Industrial Development Auth. Rev., (Residential Resources, Inc.), 4.75%, 9/1/14(1) Central Dauphin School District GO, 7.00%, 2/1/16, Prerefunded at 100% of Par (NATL)(1)(2) East Stroudsburg Area School District GO, 7.75%, 9/1/16, Prerefunded at 100% of Par (AGM)(1)(2) Exeter Township GO, 5.25%, 7/15/15 (Ambac)(1) Exeter Township GO, 5.30%, 7/15/19 (Ambac)(1) Geisinger Auth. Health System Rev., VRN, 1.06%, 2/1/12(1) Oxford Area School District GO, Series 2001 A, 5.50%, 2/15/12, Prerefunded at 100% of Par (FGIC)(1)(2) Pennsylvania Economic Development Financing Auth. Rev., Series 2009 A, (Albert Einstein Healthcare Network), 6.25%, 10/15/23 Pennsylvania GO, 5.00%, 7/15/12(1) Pennsylvania GO, 5.375%, 7/1/18 (AGM)(1) Pennsylvania GO, 5.00%, 7/1/19(1) Pennsylvania GO, Series 2010 A, 5.00%, 7/15/16 Pennsylvania Higher Educational Facilities Auth. Rev., Series 2009 A, (University of Pennsylvania), 5.00%, 9/1/19(1) Pennsylvania Turnpike Commission Rev., Series 2009 B, 5.00%, 12/1/16(1) Pennsylvania Turnpike Commission Rev., Series 2009 B, 5.25%, 6/1/22(1) Philadelphia Rev., Series 2009 A, (1998 General Ordinance), 5.25%, 8/1/17(1) Philadelphia Water & Wastewater Rev., Series 2009 A, 5.25%, 1/1/36(1) Philadelphia Water & Wastewater Rev., Series 2010 A, 5.00%, 6/15/16(1) Philadelphia Water & Wastewater Rev., Series 2010 A, 5.00%, 6/15/17 (AGM)(1) Philadelphia Water & Wastewater Rev., Series 2011 A, 5.00%, 7/1/12(1) Pittsburgh GO, Series 2006 B, 5.25%, 9/1/16 (AGM)(1) Scranton Parking Auth. Rev., 5.00%, 6/1/22 (Radian)(1) Southeastern Pennsylvania Transportation Auth., (Capital Guarantee Receipts), 5.00%, 6/1/14(1) Southeastern Pennsylvania Transportation Auth., (Capital Guarantee Receipts), 5.00%, 6/1/15(1) Southeastern Pennsylvania Transportation Auth., (Capital Guarantee Receipts), 5.00%, 6/1/16(1) Westmoreland County Municipal Auth. Rev., 5.25%, 8/15/15, Prerefunded at 100% of Par (AGM)(1)(2) PUERTO RICO — 4.5% Government Development Bank for Puerto Rico Rev., Series 2011 C, (Senior Lien), 1.00%, 10/15/12 27 Principal Amount Value Puerto Rico Aqueduct & Sewer Auth. Rev., Series 2008 A, (Senior Lien), 5.00%, 7/1/12(1) Puerto Rico Aqueduct & Sewer Auth. Rev., Series 2008 A, (Senior Lien), 5.00%, 7/1/14(1) Puerto Rico Aqueduct & Sewer Auth. Rev., Series 2008 A, (Senior Lien), 6.00%, 7/1/44(1) Puerto Rico Electric Power Auth. Rev., Series 2010 XX, 5.25%, 7/1/40(1) Puerto Rico Electric Power Auth. Rev., Series 2010 ZZ, 5.25%, 7/1/25(1) Puerto Rico Electric Power Auth. Rev., Series 2010 ZZ, 5.25%, 7/1/26(1) Puerto Rico Electric Power Auth. Rev., Series 2011 NN, 5.50%, 7/1/20(1) Puerto Rico GO, Series 2006 A, (Public Improvement), 5.25%, 7/1/23(1) Puerto Rico GO, Series 2006 B, (Public Improvement), 5.25%, 7/1/17(1) Puerto Rico GO, Series 2007 A, (Public Improvement), 5.50%, 7/1/17(1) Puerto Rico GO, Series 2008 A, 5.50%, 7/1/16(1) Puerto Rico GO, Series 2008 A, 5.125%, 7/1/28(1) Puerto Rico GO, Series 2011 C, (Public Improvement), 5.75%, 7/1/36(1) Puerto Rico Government Development Bank Rev., 4.75%, 12/1/15 (NATL)(1) Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/14(1) Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/16(1) Puerto Rico Infrastructure Financing Auth. Special Tax Rev., Series 2006 B, 5.00%, 7/1/13(1) Puerto Rico Public Buildings Auth. Rev., Series 2007 M, (Government Facilities), VRDN, 5.75%, 7/1/17(1) Puerto Rico Public Buildings Auth. Rev., Series 2004 I, (Government Facilities), 5.50%, 7/1/14, Prerefunded at 100% of Par(1)(2) Puerto Rico Public Buildings Auth. Rev., Series 2007 M, (Government Facilities), 5.50%, 7/1/12(1) Puerto Rico Public Buildings Auth. Rev., Series 2009 P, (Government Facilities), 6.75%, 7/1/36(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 A, 5.50%, 8/1/42(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 C, 5.25%, 8/1/41(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 0.00%, 8/1/41(1)(5) RHODE ISLAND — 0.1% Rhode Island Depositors Economic Protection Corp. Rev., Series 1993 A, 6.25%, 8/1/16 (NATL)(1)(2) SOUTH CAROLINA — 1.0% Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/17 (CIFG)(1) Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/18 (CIFG)(1) Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/19 (CIFG)(1) Kershaw County Public Schools Foundation Installment Purchase Rev., (School Improvements), 5.00%, 12/1/20 (CIFG)(1) Piedmont Municipal Power Agency Rev., 6.75%, 1/1/19 (FGIC)(1)(2) 28 Principal Amount Value Piedmont Municipal Power Agency Rev., 6.75%, 1/1/19 (NATL/FGIC)(1) Piedmont Municipal Power Agency Rev., Series 1991 A, 6.50%, 1/1/16 (FGIC)(1)(2) Piedmont Municipal Power Agency Rev., Series 1991 A, 6.50%, 1/1/16 (FGIC)(1)(2) Piedmont Municipal Power Agency Rev., Series 1991 A, 6.50%, 1/1/16 (FGIC)(1) Piedmont Municipal Power Agency Rev., Series 2009 A3, 5.00%, 1/1/16(1) Piedmont Municipal Power Agency Rev., Series 2009 A3, 5.00%, 1/1/17(1) South Carolina Jobs-Economic Development Auth. Hospital Rev., (Palmetto Health), 5.75%, 8/1/39(1) South Carolina Ports Auth. Rev., 4.00%, 7/1/15(1) South Carolina Ports Auth. Rev., 5.00%, 7/1/16(1) Spartanburg County Health Services District Inc. Hospital Rev., 5.50%, 4/15/16 (AGM)(1) Tobacco Settlement Revenue Management Auth. Rev., 5.00%, 6/1/18(1) TENNESSEE — 1.7% Chattanooga Health Educational & Housing Facility Board Rev., Series 2005 A, (Campus Development Foundation, Inc. Phase I LLC), 5.00%, 10/1/15(1) Clarksville Public Building Auth. Rev., (Adjusted Financing Morristown Loans), VRDN, 0.19%, 12/1/11 (LOC: Bank of America N.A.) Clarksville Public Building Auth. Rev., (Metropolitan Government of Nashville and Davidson County Project), VRDN, 0.19%, 12/1/11 (LOC: Bank of America N.A.) Memphis Electric System Rev., 5.00%, 12/1/15(1) Memphis Electric System Rev., 5.00%, 12/1/16(1) Montgomery County Public Building Auth. Rev., (Tennessee County Loan Pool Project), VRDN, 0.19%, 12/1/11 (LOC: Bank of America N.A.) Montgomery County Public Building Auth. Rev., (Tennessee County Loan Pools), VRDN, 0.19%, 12/1/11 (LOC: Bank of America N.A.) Tennessee State School Board Auth. Rev., Series 2008 B, (Higher Educational Facilities), 5.125%, 5/1/33(1) TEXAS — 6.1% Allen Independent School District GO, (School Building), 5.25%, 2/15/34(1) Canadian River Municipal Water Auth. Rev., (Conjunctive Use Groundwater), 5.00%, 2/15/19 (Ambac)(1) Cash Special Utility District Rev., 5.25%, 9/1/24 (NATL)(1) Central Texas Regional Mobility Auth. Rev., (Senior Lien), 6.00%, 1/1/41(1) Cypress-Fairbanks Independent School District GO, (Schoolhouse), 5.00%, 2/15/16 (PSF-GTD)(1) Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/14(1) Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/15(1) Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/19(1) Dallas Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/20(1) 29 Principal Amount Value Dallas Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/21(1) Dallas Performing Arts Cultural Facilities Corp. Rev., Series 2008 A, (Dallas Cultural Foundation Project), VRDN, 0.15%, 12/1/11 (LOC: Bank of America N.A.)(1) Dallas Waterworks & Sewer System Rev., 5.00%, 10/1/36 Dallas Waterworks & Sewer System Rev., 5.00%, 10/1/40(1) Dallas-Fort Worth International Airport Facilities Improvement Corp. Rev., Series 2009 A, 5.00%, 11/1/24(1) Donna Independent School District GO, 5.00%, 2/15/15 (PSF-GTD)(1) Edcouch-Elsa Independent School District GO, 5.00%, 2/15/14 (PSF-GTD)(1) Fort Worth Water & Sewer Rev., 4.00%, 2/15/14(1) Fort Worth Water & Sewer Rev., 4.00%, 2/15/15(1) Fort Worth Water & Sewer Rev., 5.00%, 2/15/17(1) Garza County Public Facility Corp. Rev., 5.00%, 10/1/13(1) Garza County Public Facility Corp. Rev., 5.25%, 10/1/14(1) Garza County Public Facility Corp. Rev., 5.25%, 10/1/15(1) Garza County Public Facility Corp. Rev., 5.25%, 10/1/16(1) Garza County Public Facility Corp. Rev., 5.50%, 10/1/16(1) Gregg County Health Facilities Development Corp. Rev., Series 2006 A, (Good Shepherd Medical Center), 5.00%, 10/1/16(1) Harris County Rev., Series 2009 C, 5.00%, 8/15/17(1) Harris County Cultural Education Facilities Finance Corp. Rev., Series 2008 B, (The Methodist Hospital System), 5.50%, 12/1/18(1) Hidalgo County GO, 5.50%, 8/15/12, Prerefunded at 100% of Par (FGIC)(1)(2) Hidalgo County GO, 5.50%, 8/15/12, Prerefunded at 100% of Par (FGIC)(1)(2) Houston Airport System Rev., Series 2009 A, (Senior Lien), 5.50%, 7/1/39(1) Houston GO, Series 2009 A, (Public Improvement), 5.00%, 3/1/21(1) Houston Utility System Rev., Series 2011 D, (First Lien), 5.00%, 11/15/33(1) Live Oak GO, 5.25%, 8/1/22 (NATL)(1) Lone Star College System GO, 5.00%, 8/15/21(1) Lone Star College System GO, 5.00%, 8/15/22(1) Love Field Airport Modernization Corp. Special Tax Facilities Rev., (Southwest Airlines Co.), 5.25%, 11/1/40(1) Lower Colorado River Auth. Rev., 5.00%, 5/15/15(1) Lower Colorado River Auth. Rev., (LCRA Transportation Services), 5.00%, 5/15/22(1) Lower Colorado River Auth. Rev., (LCRA Transportation Services), 5.00%, 5/15/23(1) Lower Colorado River Auth. Rev., (LCRA Transportation Services), 5.00%, 5/15/24(1) Lubbock Electric Light & Power System Rev., 4.00%, 4/15/14(1) Lubbock Electric Light & Power System Rev., 5.00%, 4/15/15(1) Lubbock Electric Light & Power System Rev., 5.00%, 4/15/16(1) Montgomery County GO, (Road), 5.50%, 3/1/14, Prerefunded at 100% of Par (Ambac)(1)(2) 30 Principal Amount Value North Texas Thruway Auth. Rev., Series 2008 H, (First Tier), VRDN, 5.00%, 1/1/12(1) Pasadena Independent School District GO, Series 1996 A, 6.05%, 2/15/16 (PSF-GTD)(1) San Antonio Electric & Gas Rev., (Junior Lien), VRDN, 1.15%, 12/1/11 (SPA: BNP Paribas)(1) Southside Independent School District GO, Series 2004 A, 5.25%, 8/15/25 (PSF-GTD)(1) Tarrant County Cultural Education Facilities Finance Corp. Rev., (Texas Health Resources), 5.00%, 11/15/40(1) Tarrant County Cultural Education Facilities Finance Corp. Retirement Facility Rev., (Air Force Village Obligated Group), 5.00%, 5/15/16(1) Tarrant County Cultural Education Facilities Finance Corp., Series 2008 A, (Methodist Hospitals of Dallas), VRDN, 0.12%, 12/1/11 (LOC: JPMorgan Chase Bank N.A.)(1) Texas GO, 5.00%, 10/1/15 Texas GO, 5.00%, 10/1/16(1) Texas GO, 5.00%, 10/1/17 Texas Municipal Power Agency Rev., (Subordinated Lien-Transmission), 5.00%, 9/1/15(1) Texas Municipal Power Agency Rev., (Subordinated Lien-Transmission), 5.00%, 9/1/20(1) Texas Public Finance Auth. Rev., Series 2010 A, (Unemployment Compensation), 5.00%, 7/1/14(1) Texas Public Finance Auth. Charter School Finance Corp. Rev., Series 2006 A, (KIPP, Inc.), 5.25%, 2/15/14 (ACA)(1) Texas State Transportation Commission Rev., Series 2006 A, (First Tier), 4.50%, 4/1/16(1) University of North Texas Rev., Series 2009 A, (Financing System), 5.00%, 4/15/13 University of North Texas Rev., Series 2009 A, (Financing System), 5.00%, 4/15/16 West Harris County Regional Water Auth. Rev., 5.00%, 12/15/35(1) West Oso Independent School District GO, 5.50%, 8/15/13, Prerefunded at 100% of Par (PSF-GTD)(1)(2) Williamson County GO, Series 2004 A, (Unlimited Tax Road & Refunding Bonds), 5.00%, 2/15/19 (NATL)(1) U. S. VIRGIN ISLANDS — 0.5% Virgin Islands Public Finance Auth. Rev., Series 2009 B, (Senior Lien), 5.00%, 10/1/17(1) Virgin Islands Public Finance Auth. Rev., Series 2010 A, (Matching Fund Loan Note, Senior Lien), 5.00%, 10/1/25(1) UTAH — 0.4% Eagle Mountain City Gas & Electric Rev., 5.00%, 6/1/19 (Radian)(1) Intermountain Power Agency Rev., Series 2008 A, 5.25%, 7/1/20(1) Salt Lake City Hospital Rev., Series 1988 A, (Intermountain Healthcare), 8.125%, 5/15/15(1)(2) Utah GO, Series 2009 C, 5.00%, 7/1/18(1) VERMONT — 0.2% University of Vermont & State Agricultural College Rev., 5.00%, 10/1/19 (Ambac)(1) 31 Principal Amount Value VIRGINIA — 0.8% Albermarle County Economic Development Auth. Rev., VRDN, 0.15%, 12/1/11 (LOC: Bank of America N.A.) Fairfax County COP, 5.30%, 4/15/23, Prerefunded at 102% of Par(1)(2) Fairfax County Economic Development Auth. Rev., (Silver Line Phase I), 5.00%, 4/1/36(1) Virginia College Building & Education Facilities Auth. Rev., Series 2009 A, (Public Higher Education Financing Program), 5.00%, 9/1/28(1) Virginia Resources Auth. Clean Water Rev., (State Revolving Fund), 5.00%, 10/1/16(1) Virginia Resources Auth. Clean Water Rev., (State Revolving Fund), 5.00%, 10/1/22(1) WASHINGTON — 3.3% Cowlitz County Kelso School District No. 458 GO, 5.75%, 6/1/12, Prerefunded at 100% of Par (AGM/School Bond Guarantee)(1)(2) Energy Northwest Electric Rev., Series 2002 A, (Columbia Generating), 5.75%, 7/1/18 (NATL)(1) Energy Northwest Electric Rev., Series 2002 B, (Columbia Generating Station), 6.00%, 1/1/12, Prerefunded at 100% of Par (Ambac)(2) Energy Northwest Electric Rev., Series 2002 B, (Columbia Generating), 6.00%, 7/1/18 (Ambac)(1) Energy Northwest Electric Rev., Series 2008 D, (Columbia Generating), 5.00%, 7/1/12(1) Energy Northwest Electric Rev., Series 2009 A, (Project 3), 5.25%, 7/1/18(1) Energy Northwest Electric Rev., Series 2010 A, (Project 3), 5.00%, 7/1/18(1) Energy Northwest Electric Rev., Series 2011 A, (Columbia Generating), 5.00%, 7/1/22(1) Energy Northwest Wind Rev., 4.75%, 7/1/20 (NATL)(1) King County Public Hospital District No. 2 GO, (Evergreen Healthcare), 5.00%, 12/1/14 (NATL)(1) King County School District No. 414 Lake Washington GO, 5.75%, 12/1/12, Prerefunded at 100% of Par(1)(2) King County Sewer Rev., Series 2011 B, 5.00%, 1/1/16(1) Kitsap County School District No. 303 Bainbridge Island GO, 5.00%, 12/1/17 (NATL/School Bond Guarantee)(1) Mason County School District No. 309 Shelton GO, 5.625%, 12/1/11, Prerefunded at 100% of Par (FGIC/School Bond Guarantee)(1)(2) Port Seattle Rev., Series 2010 B, (Intermediate Lien), 5.00%, 6/1/22(1) Seattle Municipal Light & Power Rev., Series 2010 B, 5.00%, 2/1/19(1) Snohomish County Edmonds School District No. 15 GO, 5.00%, 12/1/17 (NATL/FGIC/School Bond Guarantee)(1) Tacoma Metropolitan Park District GO, 6.00%, 12/1/11, Prerefunded at 100% of Par (Ambac)(1)(2) Tacoma Metropolitan Park District GO, 6.00%, 12/1/11, Prerefunded at 100% of Par (Ambac)(1)(2) Washington GO, Series 1990 A, 6.75%, 2/1/15(1) Washington GO, Series 2%, 7/1/21(1) Washington GO, Series 2011 A, 5.00%, 7/1/22(1) Washington GO, Series 2011 A, 5.00%, 8/1/23(1) 32 Principal Amount Value Washington GO, Series 2011 C, (Motor Vehicle -Senior 520), 5.00%, 6/1/21(1) Washington GO, Series 2011 C, (Motor Vehicle Tax-Senior 520), 5.00%, 6/1/22(1) Washington Health Care Facilities Auth. Rev., Series 2006 D, (Providence Health & Services), 5.25%, 10/1/33 (AGM)(1) Whitman County Pullman School District No. 267 GO, 5.625%, 6/1/12, Prerefunded at 100% of Par (AGM/School Bond Guarantee)(1)(2) Yakima County School District No. 208 West Valley GO, 5.00%, 12/1/18 (NATL/School Bond Guarantee)(1) WEST VIRGINIA — 0.3% West Virginia Hospital Finance Authority (United Health System), VRDN, 0.15%, 12/1/11 (LOC: Bank of America N.A.)(1) WISCONSIN — 1.2% Wisconsin GO, Series 2011 B, 5.00%, 5/1/15(1) Wisconsin GO, Series 2011-1, 5.00%, 5/1/19(1) Wisconsin GO, Series 2011-1, 5.00%, 5/1/20(1) Wisconsin GO, Series 2011-1, 5.00%, 5/1/21(1) Wisconsin Health & Educational Facilities Auth. Rev., (Luther Hospital), 5.50%, 11/15/22(1) Wisconsin Health & Educational Facilities Auth. Rev., (Luther Hospital), 5.75%, 11/15/30(1) Wisconsin Health & Educational Facilities Auth. Rev., Series 2007 A, (Fort Healthcare Inc.), VRDN, 0.20%, 12/1/11 (LOC: JPMorgan Chase Bank N.A.)(1) Wisconsin Health & Educational Facilities Auth. Rev., Series 2010 B, (Aurora Health Care), 5.00%, 7/15/13 Wisconsin Health & Educational Facilities Auth. Series 2008 A, (ProHealth Care, Inc.), VRDN, 0.15%, 12/1/11 (LOC: U.S. Bank N.A.)(1) Wisconsin Transportation Rev., Series 2008 A, 5.00%, 7/1/18(1) TOTAL INVESTMENT SECURITIES — 100.4%(Cost $2,893,334,854) OTHER ASSETS AND LIABILITIES — (0.4)% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 10-Year Notes March 2012 U.S. Long Bond March 2012 33 Notes to Schedule of Investments ACA American Capital Access AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation Ambac American Municipal Bond Assurance Corporation CIFG CDC IXIS Financial Guaranty North America COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation GTY AGMT-BP PLC Guaranty Agreement – BP PLC LOC Letter of Credit NATL National Public Finance Guarantee Corporation NATL-IBC National Public Finance Guarantee Corporation – Insured Bond Certificates NATL-RE National Public Finance Guarantee Corporation – Reinsured PSF-GTD Permanent School Fund Guaranteed Radian Radian Asset Assurance, Inc. SPA Standby Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $142,418,000. Escrowed to maturity in U.S. government securities or state and local government securities. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. (4) When-issued security. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 34 Statement of Assets and Liabilities NOVEMBER 30, 2011 (UNAUDITED) Assets Investment securities, at value (cost of $2,893,334,854) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * C Class *Maximum offering price $11.79 (net asset value divided by 0.955) See Notes to Financial Statements. 35 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Other expenses 25 Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 36 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) AND YEAR ENDED MAY 31, 2011 Increase (Decrease) in Net Assets November 30, 2011 May 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated net investment loss ) — See Notes to Financial Statements. 37 Notes to Financial Statements NOVEMBER 30, 2011 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Intermediate-Term Tax-Free Bond Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek safety of principal and high current income that is exempt from federal income tax. The fund pursues its objective by investing primarily in investment-grade municipal obligations. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 38 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The investment advisor voluntarily agreed to waive 0.013% of its management fee from June 1, 2011 through July 31, 2011, at which time the waiver was terminated. The total amount of the waiver for each class for the six months ended November 30, 2011 was $37,520, $8,916, $674 and $211 for the Investor Class, Institutional Class, A Class and C Class, respectively. The effective annual management fee before waiver for each class for the six months ended November 30, 2011 was 0.47% for the Investor Class, A Class and C Class and 0.27% for the Institutional Class. The effective annual management fee after waiver for each class for the six months ended November 30, 2011 was 0.46% for the Investor Class, A Class and C Class and 0.26% for the Institutional Class. 39 Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2011 were $1,961,488,938 and $978,177,317, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2011 Year ended May 31, 2011 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 40 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk - The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund regularly purchased and sold interest rate risk derivative instruments throughout the reporting period, though the amounts held at period end as disclosed on the Schedule of Investments were lower than the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of November 30, 2011, is disclosed on the Statement of Assets and Liabilities as an asset of $714,563 in receivable for variation margin on futures contracts. For the six months ended November 30, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $(776,578) in net realized gain (loss) on futures contract transactions and $1,059,061 in change in net unrealized appreciation (depreciation) on futures contracts. 41 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the timing of market discount amortization recognition. As of May 31, 2011, the fund had accumulated capital losses of $(15,803,355), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: — The fund has elected to treat $(5,849,981) of net capital losses incurred in the seven-month period ended May 31, 2011, as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 42 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 0.17(3) 3.40% 0.47%(4) 0.48%(4) 3.06%(4) 3.05%(4) 39% 0.39(3) 3.31% 0.47% 0.48% 3.53% 3.52% 14% 0.40(3) 7.48% 0.48% 0.48% 3.61% 3.61% 14% 3.58% 0.49% 0.49% 3.89% 3.89% 37% 4.66% 0.49% 0.49% 4.00% 4.00% 62% 4.08% 0.49% 0.49% 3.91% 3.91% 43% Institutional Class 0.18(3) 3.50% 0.27%(4) 0.28%(4) 3.26%(4) 3.25%(4) 39% 0.41(3) 3.51% 0.27% 0.28% 3.73% 3.72% 14% 0.42(3) 7.69% 0.28% 0.28% 3.81% 3.81% 14% 3.78% 0.29% 0.29% 4.09% 4.09% 37% 4.88% 0.29% 0.29% 4.20% 4.20% 62% 4.28% 0.29% 0.29% 4.11% 4.11% 43% 43 For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) A Class 0.16(3) 3.27% 0.72%(4) 0.73%(4) 2.81%(4) 2.80%(4) 39% 0.36(3) 3.05% 0.72% 0.73% 3.28% 3.27% 14% 0.09(3) 1.35% 0.73%(4) 0.73%(4) 3.19%(4) 3.19%(4) 14%(6) C Class 0.12(3) 2.88% 1.47%(4) 1.48%(4) 2.06%(4) 2.05%(4) 39% 0.28(3) 2.28% 1.47% 1.48% 2.53% 2.52% 14% 0.06(3) 1.07% 1.48%(4) 1.48%(4) 2.33%(4) 2.33%(4) 14%(6) Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended November 30, 2011 (unaudited). Computed using average shares outstanding throughout the period. (4) Annualized. March 1, 2010 (commencement of sale) through May 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended May 31, 2010. See Notes to Financial Statements. 44 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 45 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval 46 process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 47 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 48 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 49 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 50 Notes 51 Notes 52 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-741461201 SEMIANNUAL REPORT NOVEMBER 30, 2011 Long-Term Tax-Free Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Notes to Financial Statements 19 Financial Highlights 24 Approval of Management Agreement 26 Additional Information 31 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended November 30, 2011. This report offers an overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the fund’s next annual report, dated May 31, 2012, will provide additional market perspective and commentary from our municipal portfolio management team. Municipal Performance Rebound (and Credit Resiliency) Continued The municipal market rebound described in our May 31, 2011 annual report continued during the six months ended November 30, 2011. The Barclays Capital Municipal Bond Index advanced 4.40% for the period, supported by a combination of reduced issuance (compared with 2010), opportunistic/comparative value-seeking demand from institutional and nontraditional investors, a Treasury market rally (which boosted most high-quality bonds), and relatively stable credit conditions compared with what many analysts had projected. Probably the biggest news in the municipal market during 2011 was what didn’t happen. Highly publicized projections at the end of 2010 suggested that hundreds of billions of dollars in defaults would derail the municipal market in the next 12 months. Though U.S. economic and stock market performance were disappointing, making tax revenues tougher to generate, municipal defaults did not approach the projected rates. Increased austerity and budget-balancing measures helped maintain financial solvency for municipal issuers. We believe the default speculation focused excessively on projected municipal liabilities and underestimated the issuers’ ability to raise taxes and cut expenses. Economic risks remain and more volatility is possible, but our municipal portfolio management team liked the 2011 year-end relative values of municipal securities compared with Treasuries (particularly at the long-maturity end of the spectrum) as a starting point for the next period. These dedicated experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date A Class No sales charge* With sales charge* MMBAX 4.36% -0.31% 6.25% 1.50% 4.11% 3.15% 4.50%(2) 4.02%(2) 5.34%(2) 5.01%(2) 3/31/97 Barclays Capital Municipal Bond Index — 4.40% 6.53% 4.75% 5.08% 5.59% — Investor Class ACLVX 4.49% 6.51% 4.37% — 4.78% 4/3/06 Institutional Class ACLSX 4.60% 6.73% 4.57% — 4.99% 4/3/06 C Class No sales charge* With sales charge* ACTCX 3.97% 2.97% 5.46% 5.46% 3.34% 3.34% — — 3.75% 3.75% 4/3/06 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the fees had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.48% 0.28% 0.73% 1.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Chacteristics NOVEMBER 30, 2011 Portfolio at a Glance Weighted Average Maturity 15.0 years Average Duration (Modified) 5.2 years 30-Day SEC Yields Investor Class 2.92% Institutional Class 3.12% A Class 2.54% C Class 1.91% Investor Class 30-Day Tax-Equivalent Yields(1) 25.00% Tax Bracket 3.89% 28.00% Tax Bracket 4.06% 33.00% Tax Bracket 4.36% 35.00% Tax Bracket 4.49% (1)The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors % of fund investments General Obligation (GO) 24% Hospital Revenue 13% Transportation Revenue 12% Electric Revenue 10% Water/Sewer/Gas Revenue 9% Top Five States and Territories % of net assets California 18.5% New York 16.2% Illinois 6.4% Texas 5.8% Puerto Rico 5.4% Types of Investments in Portfolio % of net assets Municipal Securities 97.6% Other Assets and Liabilities 2.4% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2011 to November 30, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/11 Ending Account Value 11/30/11 Expenses Paid During Period(1) 6/1/11 – 11/30/11 Annualized Expense Ratio(1) Actual Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% Hypothetical Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. 6 Schedule of Investments NOVEMBER 30, 2011 (UNAUDITED) Principal Amount Value Municipal Securities — 97.6% ALABAMA — 1.0% East Alabama Health Care Facilities Auth. Rev., Series 2008 B, VRDN, 5.00%, 9/1/13(1) ARIZONA — 2.3% Mohave County Industrial Development Auth. Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25(1) Phoenix Civic Improvement Corp. Airport Rev., Series 2010 A, (Junior Lien), 5.00%, 7/1/40(1) Phoenix Civic Improvement Corp. Wastewater System Rev., (Senior Lien), 5.50%, 7/1/24(1) Salt River Agricultural Improvement & Power District Rev., Series 2009 A, (Electric System Distribution), 5.00%, 1/1/39(1) University Medical Center Corp. Rev., 6.50%, 7/1/39(1) CALIFORNIA — 18.5% Anaheim Public Financing Auth. Rev., (Electric System Distribution), 5.25%, 10/1/34(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/39(1) Bay Area Toll Auth. Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.125%, 4/1/39(1) California Department of Water Resources Power Supply Rev., Series 2005 F5, 5.00%, 5/1/22(1) California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16(1) California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/22(1) California GO,5.00%, 6/1/25(1) California GO,5.625%, 4/1/26(1) California GO,5.75%, 4/1/27(1) California GO,5.00%, 2/1/28 (Ambac)(1) California GO,5.75%, 4/1/28(1) California GO,5.25%, 9/1/28(1) California GO,5.50%, 3/1/40(1) California GO,5.00%, 10/1/41(1) California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par(2) California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38(1) California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39(1) California Public Works Board Lease Rev., Series 2005 A, (Department of General Services - Butterfield), 5.00%, 6/1/15(1) California State Public Works Board Lease Rev., Series 2011 D, (Systemwide Financing Program), 5.00%, 12/1/31(1) California State University Systemwide Rev., Series 2009 A, 5.25%, 11/1/34(1) California Statewide Communities Development Auth. Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/16(1) 7 Principal Amount Value California Statewide Communities Development Authority Rev., (Proposition 1A Receivables), 5.00%, 6/15/13(1) Chaffey Community College District GO, Series 2007 C, (Election of 2002), 5.00%, 6/1/32 (NATL)(1) Desert Sands Unified School District COP, (Financing) 5.00%, 3/1/18(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.00%, 6/1/17(1) Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40(1) Los Angeles Department of Airports Rev., Series 2010 B, (Los Angeles International Airport), 5.00%, 5/15/21(1) Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38(1) Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, 5.00%, 7/1/36(1) Los Angeles Unified School District GO, Series 2%, 7/1/21(1) Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35(1) Northern California Power Agency Rev., Series 2009 A, (Geothermal Project No. 3), 5.25%, 7/1/24(1) Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Poway Unified School District Rev. (School Facilities Improvement) 0.00%, 8/1/41(1)(3) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33(1) San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41(1) San Diego Public Facilities Financing Sewer Authority Rev., Series 2010 A, 5.25%, 5/15/24(1) San Diego Public Facilities Financing Water Auth. Rev., Series 2010 A, 5.00%, 8/1/23(1) Tuolumne Wind Project Auth. Rev., Series 2009 A, 5.875%, 1/1/29(1) Vernon Electric System Rev., Series 2009 A, 5.50%, 8/1/15(1) COLORADO — 1.3% Colorado Health Facilities Auth. Rev., Series 2008 D, (Catholic Health Initiatives) 6.25%, 10/1/33(1) Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 University of Colorado Enterprise System Rev., Series 2009 A, 5.25%, 6/1/30(1) CONNECTICUT — 1.6% Connecticut GO, Series 2011 D, 5.00%, 11/1/22(1) Connecticut Health & Educational Facilities Auth. Rev., Series 2007 I, (Quinnipiac University) 5.00%, 7/1/17 (NATL)(1) Connecticut Health & Educational Facility Auth. Rev., Series 2008 B, (Greater Hartford YMCA), VRDN, 0.15%, 12/1/11 (LOC: Bank of America N.A.) DELAWARE — 0.2% New Castle County GO, Series 2009 A, 5.00%, 7/15/27(1) 8 Principal Amount Value DISTRICT OF COLUMBIA — 0.9% Washington Metropolitan Area Transit Auth. Rev., Series 2009 A, 5.00%, 7/1/17(1) FLORIDA — 2.9% Citizens Property Insurance Corp. Rev., Series 2010 A1, (Second High Risk Notes), 5.25%, 6/1/17(1) Florida Board of Education Capital Outlay GO, Series 2007 G, 4.75%, 6/1/37 (NATL)(1) Florida Board of Education Capital Outlay GO, Series 2011 B, 5.125%, 6/1/40(1) Miami-Dade County Educational Facilities Auth. Rev., Series 2008 A, (University of Miami), 5.50%, 4/1/38(1) Orlando Utilities Commission System Rev., Series 2009 B, 5.00%, 10/1/33(1) St. Petersburg Health Facilities Auth. Rev., Series 2009 A, (All Children’s Health Facilities), 6.50%, 11/15/39 Tampa Bay Water Regional Water Supply Auth. Utility System Rev., Series 2011 A, 5.00%, 10/1/17(1) GEORGIA — 2.8% Atlanta Airport Rev., Series 2010 C, 5.75%, 1/1/23 Atlanta Airport Rev., Series 2010 C, 5.25%, 1/1/30 Fulton County Development Auth. Rev., Series 2001 A, (TUFF/Atlanta Housing, LLC Project at Georgia State University), 5.50%, 9/1/18 (Ambac)(1) Georgia Municipal Electric Power Auth. Rev., Series 1998 Y, (Project One Special Obligation), 6.40%, 1/1/13 (Ambac)(1) Metropolitan Atlanta Rapid Transit Auth. Rev., Series 2009 A, (Third Indenture), 5.00%, 7/1/39(1) GUAM — 0.8% Guam Government GO, Series 2009 A, 6.75%, 11/15/29(1) Guam Government Business Privilege Tax Rev., Series 2011 A, 5.00%, 1/1/31(4) HAWAII — 0.4% Hawaii Pacific Health Special Purpose Rev., Series 2010 B, 5.75%, 7/1/40(1) IDAHO — 0.5% Idaho Health Facilities Auth. Rev., (St. Luke’s Regional Medical Center), 5.00%, 7/1/35 (AGM)(1) ILLINOIS — 6.4% Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/14(1) Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/15(1) Chicago Board of Education GO, Series 2010 F, 5.00%, 12/1/16(1) Chicago Sales Tax Rev., Series 2011 A, 5.25%, 1/1/38(1) Cook County GO, Series 2011 A, 5.25%, 11/15/28(1) Illinois Finance Auth. Rev., Series 2008 D, (Advocate Health Care Network), 6.25%, 11/1/28(1) Illinois Finance Auth. Rev., Series 2010 A, (Provena Health), 5.00%, 5/1/13(1) Illinois GO,5.00%, 1/1/17 (AGM)(1) Illinois GO, Series 2006 A, 5.00%, 6/1/13(1) Metropolitan Pier & Exposition Auth. Rev., Series 2002 A, (McCormick Place Exposition), 0.00%, 12/15/31 (NATL)(1)(3) Metropolitan Pier & Exposition Auth. Rev., Series 2010 B2, (Taxable-McCormick), 5.00%, 6/15/50(1) Railsplitter Tobacco Settlement Auth. Rev., 5.00%, 6/1/15(1) 9 Principal Amount Value Railsplitter Tobacco Settlement Auth. Rev., 5.00%, 6/1/17(1) Railsplitter Tobacco Settlement Auth. Rev., 6.00%, 6/1/28(1) INDIANA — 1.2% Indiana Bond Bank Rev., Series 2006 A, (Special Program), 5.00%, 8/1/20 (AGM)(1) Indiana Finance Authority Wastewater Utility Rev., Series 2011 A, (First Lien), 5.25%, 10/1/25(1) Indiana Municipal Power Agency Rev., Series 2009 B, (Power Supply System), 5.375%, 1/1/25(1) KANSAS — 0.4% Valdez Marine Terminal Rev., Series 2003 C, (BP Pipelines, Inc. Project), 5.00%, 1/1/21 KENTUCKY — 1.0% Kentucky Property & Buildings Community Rev., 5.50%, 11/1/28(1) Kentucky Turnpike Auth. Economic Development Road Rev., Series 2008 A, (Revitalization), 5.00%, 7/1/17(1) MARYLAND — 2.5% Maryland Economic Development Corp. Rev., Series 2008 B, (U.S. Pharmacopeial), VRDN, 0.19%, 12/1/11 (LOC: Bank of America N.A.)(1) Maryland Economic Development Corp. Student Housing Rev., (University of Maryland, College Park), 5.00%, 6/1/19(1) Maryland Health & Higher Educational Facilities Auth. Rev., Series 2008 A, (Johns Hopkins University), 5.00%, 7/1/18(1) MASSACHUSETTS — 2.0% Massachusetts Bay Transportation Auth. Rev., Series 2008 A, (Assessment Bonds), 5.25%, 7/1/34(1) Massachusetts Development Finance Agency Rev., (Suffolk University), 5.125%, 7/1/40 Massachusetts GO, Series 2008 A, (Consolidated Loan), 5.00%, 8/1/24(1) Massachusetts Health & Educational Facilities Auth. Rev., Series 2009 A, (Harvard University), 5.50%, 11/15/36(1) Massachusetts Water Resources Auth. Rev., Series 2011 C, 5.25%, 8/1/42(4) MICHIGAN — 0.3% Michigan Finance Auth. Rev., (Detroit School District), 5.50%, 6/1/21(1) MINNESOTA — 1.0% Minneapolis-St. Paul Metropolitan Airports Commission Rev., Series 2007 B, 5.00%, 1/1/25 (NATL/FGIC)(1) Minnesota GO, 5.00%, 6/1/18(1) MISSOURI — 0.5% Missouri Health & Educational Facilities Auth. Rev., Series 2008 A, (Washington University), 5.375%, 3/15/39 NEBRASKA — 0.3% Nebraska Public Power District Rev., Series 2008 B, 5.00%, 1/1/24(1) NEW JERSEY — 4.2% Monmouth County GO, (County College Bonds), 4.00%, 9/15/19(1) New Jersey GO, 5.00%, 6/1/17(1) New Jersey GO, Series 2010 Q, 5.00%, 8/15/15(1) 10 Principal Amount Value New Jersey Health Care Facilities Auth. Rev., (Hackensack University Medical Center), 5.00%, 1/1/34(1) New Jersey Health Care Facilities Financing Auth. Rev., (The Robert Wood Johnson Foundation), 5.00%, 7/1/31(1) New Jersey State Turnpike Auth. Rev., Series 2009 H, 5.00%, 1/1/36(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2006 A, 5.25%, 12/15/20(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2006 A, 5.25%, 12/15/21 (NATL-RE)(1) New Jersey Transportation Trust Fund Auth. Rev., Series 2010 D, 5.00%, 12/15/17(1) NEW YORK — 16.2% Hudson Yards Infrastructure Corp. Rev., Series 2011 A, 5.75%, 2/15/47(1) Liberty Development Corp. Rev., (Goldman Sachs Headquarters), 5.25%, 10/1/35(1) Long Island Power Auth. Electric System Rev., Series 2008 A, 6.00%, 5/1/33(1) Long Island Power Auth. Electric System Rev., Series 2008 B, 5.25%, 4/1/19 (AGC-ICC)(1) Metropolitan Transportation Auth. Rev., Series 2005 G, 5.00%, 11/15/19(1) Metropolitan Transportation Auth. Rev., Series 2008 C, 6.50%, 11/15/28(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 GG-1, (Second General Resolution), 5.00%, 6/15/39(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2011 BB, (Second General Resolution), 5.00%, 6/15/44(1) New York City Municipal Water Finance Auth. Water & Sewer System Rev., Series 2004 C, 5.00%, 6/15/35(1) New York City Municipal Water Finance Auth. Water & Sewer System Rev., Series 2011 GG, (Second General Resolution), 5.00%, 6/15/43(1) New York City Transitional Finance Auth. Rev., Series 2004 D2, (Future Tax Secured Bonds), 5.00%, 11/1/12(1) New York City Transitional Finance Auth. Rev., Series 2009 S4, 5.50%, 1/15/39(1) New York City Transitional Finance Auth. Rev., Series 2011 C, (Future Tax Secured Bonds), 5.00%, 11/1/39(1) New York GO, Series 2009 A, 5.00%, 2/15/39(1) New York GO, Series 2009 C, 5.00%, 8/1/23(1) New York GO, Series 2009 E, 5.00%, 8/1/16(1) New York Liberty Development Corp. Rev., (World Trade Center Project), 5.125%, 11/15/44(1) New York Local Government Assistance Corp. Rev., Series 2003 A5/6, 5.00%, 4/1/18(1) New York State Dormitory Auth. Rev., (Columbia University), 4.00%, 7/1/13(1) New York State Dormitory Auth. Rev., (Columbia University), 5.00%, 10/1/41(1) New York State Dormitory Auth. Rev., (Mental Health Services Facilities Improvement), 5.50%, 2/15/18(1) New York State Dormitory Auth. Rev., Series 2009 A, (North Shore Long Island Jewish Health System), 5.50%, 5/1/37(1) New York State Dormitory Auth. Rev., Series 2010 A, (Mount Sinai School of Medicine), 5.00%, 7/1/14(1) 11 Principal Amount Value New York State Dormitory Auth. State Personal Income Tax Rev., Series 2008 A, 5.00%, 3/15/19(1) New York State Environmental Facilities Corp. Rev., Series 2009 A, 5.125%, 6/15/38(1) New York State Power Auth. Rev., Series 2011 A, 5.00%, 11/15/38(1) New York State Urban Development Corp. Rev., Series 2009 C, (State Personal Income Tax), 5.00%, 12/15/15(1) New York Urban Development Corp. State Personal Income Tax Rev., Series 2008 A1, (Economic Development & Housing), 5.00%, 12/15/22(1) Port Auth. of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/42(1) Tobacco Settlement Financing Corp. Rev., Series 2011 A, 5.00%, 6/1/18(1) Triborough Bridge & Tunnel Auth. Rev., Series 2008 C, 5.00%, 11/15/38(1) Triborough Bridge & Tunnel Auth. Rev., Series 2011 A, 5.00%, 1/1/28(1) Troy Capital Resource Corp. Rev., Series 2010 A, (Rensselaer Polytechnic Institute), 5.125%, 9/1/40(1) NORTH CAROLINA — 2.2% North Carolina Eastern Municipal Power Agency Rev., Series 2008 C, 6.75%, 1/1/24(1) North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.00%, 1/1/18(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2003 A, 5.50%, 1/1/13(1)(2) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2003 A, 5.50%, 1/1/13(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 A, 5.25%, 1/1/16(1) OHIO — 0.4% Franklin County Hospital Rev., Series 2011 A, (Ohio Health Corp.), 5.00%, 11/15/41(1) OKLAHOMA — 0.3% Oklahoma Turnpike Auth. Rev., Series 2011 A, (Second Series), 5.00%, 1/1/28(1) OREGON — 1.6% Clackamas County Hospital Facility Auth. Rev., Series 2009 A, (Legacy Health System), 5.50%, 7/15/35(1) Oregon GO, Series 2009 A, (State Board of Higher Education), 5.00%, 8/1/38(1) Oregon Health & Science University Rev., Series 2009 A, 5.75%, 7/1/39(1) PENNSYLVANIA — 3.6% Central Dauphin School District GO, 7.00%, 2/1/16, Prerefunded at 100% of Par (NATL)(1)(2) Pennsylvania Higher Educational Facilties Auth. Rev., Series 2009 A, (University of Pennsylvania), 5.00%, 9/1/19(1) Pennsylvania Turnpike Commission Rev., Series 2008 C, 6.00%, 6/1/28 (AGC)(1) Pennsylvania Turnpike Commission Rev., Series 2011 B, 5.25%, 12/1/41(1) Philadelphia Gas Works Rev., Series 2009 A, (1998 General Ordinance), 5.00%, 8/1/16(1) 12 Principal Amount Value Philadelphia Water & Wastewater Rev., Series 2009 A, 5.25%, 1/1/36(1) Philadelphia Water & Wastewater Rev., Series 2011 A, 5.00%, 1/1/41(1) PUERTO RICO — 5.4% Puerto Rico GO, Series 2002 A, (Public Improvement), 5.50%, 7/1/19 (FGIC)(1) Puerto Rico GO, Series 2006 A, (Public Improvement), 5.25%, 7/1/23(1) Puerto Rico GO, Series 2008 A, 5.125%, 7/1/28(1) Puerto Rico GO, Series 2011 C, (Public Improvement), 5.75%, 7/1/36(1) Puerto Rico Aqueduct & Sewer Auth. Rev., Series 2008 A, (Senior Lien), 5.00%, 7/1/14(1) Puerto Rico Highway & Transportation Auth. Rev., Series 2007 N, 5.25%, 7/1/30 (Ambac)(1) Puerto Rico Public Buildings Auth. Rev., Series 2009 Q, 5.625%, 7/1/39(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 A, 5.50%, 8/1/42(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2010 C, 5.25%, 8/1/41(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 0.00%, 8/1/41(1)(5) SOUTH CAROLINA — 0.2% South Carolina Jobs-Economic Development Auth. Hospital Rev., (Palmetto Health), 5.75%, 8/1/39(1) TENNESSEE — 1.3% Clarksville Public Building Auth. Rev., (Metropolitan Government of Nashville and Davidson County Project), VRDN, 0.19%, 12/1/11 (LOC: Bank of America N.A.) Metropolitan Government Nashville & Davidson County Health & Educational Facilities Board Rev., Series 2008 A, (Vanderbilt University), 5.00%, 10/1/15(1) TEXAS — 5.8% Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/14(1) Dallas Area Rapid Transit Sales Tax Rev., Series 2010 A, (Senior Lien), 5.00%, 12/1/19(1) Dallas Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/20(1) Dallas Fort Worth International Airport Rev., Series 2011 D, 5.00%, 11/1/21(1) Harris County Toll Road Rev., Series 2009 A, (Senior Lien), 5.00%, 8/15/38(1) Houston Utility System Rev., Series 2011 A, (First Lien), 5.00%, 11/15/33(1) Lower Colorado River Auth. Rev., 5.00%, 5/15/15(1) North Texas Thruway Auth. Rev., (First Tier), 6.00%, 1/1/38(1) North Texas Thruway Auth. Rev., Series 2008 H, (First Tier), VRDN, 5.00%, 1/1/13(1) Tarrant County Cultural Education Facilities Finance Corp. Rev., (Scott & White Memorial Hospital and Scott, Sherwood & Brindley Foundation), 5.50%, 8/15/31(1) University of North Texas Rev., Series 2009 A, 5.00%, 4/15/32 West Harris County Regional Water Auth. Rev., 5.00%, 12/15/35(1) 13 Principal Amount Value U. S. VIRGIN ISLANDS — 0.5% Virgin Islands Public Finance Auth. Rev., Series 2010 A, (Matching Fund Loan Note, Senior Lien), 5.00%, 10/1/25(1) UTAH — 1.1% Utah State Board of Regents Rev., Series 2006 A, (University of Utah Hospital), 5.25%, 8/1/21 (NATL)(1) Utah Transit Auth. Sales Tax Rev., Series 2008 A, 5.00%, 6/15/20(1) VIRGINIA — 1.3% Albermarle County Economic Development Auth. Rev., (Health Services Foundation), VRDN, 0.15%, 12/1/11 (LOC: Bank of America N.A.) Virginia Resources Auth. Clean Water Rev., (State Revolving Fund), 5.00%, 10/1/16(1) Washington County Industrial Development Auth. Hospital Facility Rev., Series 2009 C, (Mountain States Health Alliance), 7.75%, 7/1/38(1) WASHINGTON — 2.6% King County Sewer Rev., Series 2011 B, 5.00%, 1/1/16(1) King County Sewer Rev., Series 2011 B, 5.00%, 1/1/34(1) Port of Seattle Rev., Series 2010 B, (Intermediate Lien), 5.00%, 6/1/30(1) Redmond GO, 5.00%, 12/1/21(1) Washington GO, Series 2008 A, 5.00%, 7/1/20(1) Washington GO, Series 2011 C, (Senior 520 Corridor Project), 5.00%, 6/1/41(1) WISCONSIN — 2.1% Milwaukee Redevelopment Auth. Rev., (Milwaukee Public Schools - Neighborhood Schools Initiative), 5.125%, 8/1/13, Prerefunded at 100% of Par (Ambac)(1)(2) Wisconsin Health & Educational Facilities Auth. Rev., (ProHealth Care, Inc. Obligated Group), 6.625%, 2/15/39(1) Wisconsin Transportation Rev., Series 2008 A, 5.00%, 7/1/18(1) TOTAL INVESTMENT SECURITIES — 97.6%(Cost $48,596,604) OTHER ASSETS AND LIABILITIES — 2.4% TOTAL NET ASSETS — 100.0% 14 Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 8 U.S. Treasury 10-Year Notes March 2012 5 U.S. Long Bond March 2012 Notes to Schedule of Investment AGC Assured Guaranty Corporation AGC-ICC Assured Guarantee Corporation - Insured Custody Certificates AGM Assured Guaranty Municipal Corporation Ambac American Municipal Bond Assurance Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit NATL National Public Finance Guarantee Corporation NATL-RE National Public Finance Guarantee Corporation - Reinsured VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $2,061,000. (2) Escrowed to maturity in U.S. government securities or state and local government securities. Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. When-issued security. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 15 Statement of Assets and Liabilities NOVEMBER 30, 2011 (UNAUDITED) Assets Investment securities, at value (cost of $48,596,604) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * C Class *Maximum offering price $11.70 (net asset value divided by 0.955) See Notes to Financial Statements. 16 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class Trustees’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 17 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) AND YEAR ENDED MAY 31, 2011 Increase (Decrease) in Net Assets November 30, 2011 May 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 18 Notes to Financial Statements NOVEMBER 30, 2011 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Long-Term Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal income taxes consistent with preservation of capital. The fund pursues its objective by investing primarily in long-term investment-grade municipal obligations. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. On October 21, 2011, all outstanding B Class shares were converted to A Class shares and the fund discontinued issuance of the B Class. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 19 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended November 30, 2011 was 0.47% for the Investor Class, A Class and C Class and 0.27% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for 20 individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2011 were $14,339,167 and $6,905,497, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2011 Year ended May 31, 2011 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold — — Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 21 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund regularly purchased and sold interest rate risk derivative instruments throughout the reporting period, though the amounts held at period end as disclosed on the Schedule of Investments were lower than the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of November 30, 2011, is disclosed on the Statement of Assets and Liabilities as an asset of $11,875 in receivable for variation margin on futures contracts. For the six months ended November 30, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $(15,529) in net realized gain (loss) on futures contract transactions and $17,821 in change in net unrealized appreciation (depreciation) on futures contracts. 22 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the timing of market discount amortization recognition. As of May 31, 2011, the fund had accumulated capital losses of $(1,275,771), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: — The fund has elected to treat $(229,987) of net capital losses incurred in the seven-month period ended May 31, 2011, as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 23 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 0.21(3) 4.49% 0.48%(4) 3.72%(4) 15% 0.43(3) 2.77% 0.48% 3.94% 23% 0.44(3) 8.32% 0.48% 4.04% 50% 4.32% 0.49% 3.84% 40% 1.99% 0.49% 4.02% 257% 4.84% 0.49% 4.00% 101% Institutional Class 0.22(3) 4.60% 0.28%(4) 3.92%(4) 15% 0.45(3) 2.97% 0.28% 4.14% 23% 0.45(3) 8.53% 0.28% 4.24% 50% 4.53% 0.29% 4.04% 40% 2.19% 0.29% 4.22% 257% 5.05% 0.29% 4.20% 101% 24 For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) A Class 0.19(3) 4.36% 0.73%(4) 3.47%(4) 15% 0.40(3) 2.52% 0.73% 3.69% 23% 0.41(3) 8.05% 0.73% 3.79% 50% 4.06% 0.74% 3.59% 40% 1.73% 0.74% 3.77% 257% 4.58% 0.74% 3.75% 101% C Class 0.15(3) 3.97% 1.48%(4) 2.72%(4) 15% 0.32(3) 1.76% 1.48% 2.94% 23% 0.33(3) 7.25% 1.48% 3.04% 50% 3.28% 1.49% 2.84% 40% 0.98% 1.49% 3.02% 257% 3.80% 1.49% 3.00% 101% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended November 30, 2011 (unaudited). Computed using average shares outstanding throughout the period. Annualized. See Notes to Financial Statements. 25 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 26 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval 27 process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 28 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 29 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 30 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 31 Notes 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-741441201 SEMIANNUAL REPORT NOVEMBER 30, 2011 New York Tax-Free Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Notes to Financial Statements 15 Financial Highlights 20 Approval of Management Agreement 22 Additional Information 27 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended November 30, 2011. This report offers an overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the fund’s next annual report, dated May 31, 2012, will provide additional market perspective and commentary from our municipal portfolio management team. Municipal Performance Rebound (and Credit Resiliency) Continued The municipal market rebound described in our May 31, 2011 annual report continued during the six months ended November 30, 2011. The Barclays Capital Municipal Bond Index advanced 4.40% for the period, supported by a combination of reduced issuance (compared with 2010), opportunistic/comparative value-seeking demand from institutional and nontraditional investors, a Treasury market rally (which boosted most high-quality bonds), and relatively stable credit conditions compared with what many analysts had projected. Probably the biggest news in the municipal market during 2011 was what didn’t happen. Highly publicized projections at the end of 2010 suggested that hundreds of billions of dollars in defaults would derail the municipal market in the next 12 months. Though U.S. economic and stock market performance were disappointing, making tax revenues tougher to generate, municipal defaults did not approach the projected rates. Increased austerity and budget-balancing measures helped maintain financial solvency for municipal issuers. We believe the default speculation focused excessively on projected municipal liabilities and underestimated the issuers’ ability to raise taxes and cut expenses. Economic risks remain and more volatility is possible, but our municipal portfolio management team liked the 2011 year-end relative values of municipal securities compared with Treasuries (particularly at the long-maturity end of the spectrum) as a starting point for the next period. These dedicated experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date Investor Class(2) ANYIX 3.83% 6.00% 6.97% 6/30/09 Barclays Capital Municipal Bond Index — 4.40% 6.53% 7.09% — Institutional Class(2) ANYOX 3.94% 6.21% 5.15% 3/1/10 A Class(2) No sales charge* With sales charge* ANYAX 3.80% -0.87% 5.83% 1.06% 6.74% 4.74% 6/30/09 C Class(2) No sales charge* With sales charge* ANTCX 3.32% 2.32% 4.95% 4.95% 5.91% 5.91% 6/30/09 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.65% 0.45% 0.90% 1.65% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of New York than a fund with a broader geographical diversification. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics NOVEMBER 30, 2011 Portfolio at a Glance Weighted Average Maturity 14.6 years Average Duration (Modified) 5.0 years 30-Day SEC Yields(1) Investor Class 2.49% Institutional Class 2.69% A Class 2.14% C Class 1.49% Investor Class 30-Day Tax-Equivalent Yields(1)(2) 30.14% Tax Bracket 3.56% 32.93% Tax Bracket 3.71% 38.26% Tax Bracket 4.03% 40.83% Tax Bracket 4.21% (1)Yields would have been lower if a portion of the management fee had not been waived. (2)The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors % of fund investments Transportation Revenue 22% General Obligation (GO) 15% Water/Sewer/Gas Revenue 13% Special Tax Revenue/Severance Tax 11% Certificates of Participation (COPs)/Leases 8% Types of Investments in Portfolio % of net assets Municipal Securities 98.2% Other Assets and Liabilities 1.8% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2011 to November 30, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/11 Ending Account Value 11/30/11 Expenses Paid During Period(1) 6/1/11 – 11/30/11 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.56% Investor Class (before waiver) $1,038.30(2) 0.64% Institutional Class (after waiver) 0.36% Institutional Class (before waiver) $1,039.40(2) 0.44% A Class (after waiver) 0.81% A Class (before waiver) $1,038.00(2) 0.89% C Class (after waiver) 1.56% C Class (before waiver) $1,033.20(2) 1.64% Hypothetical Investor Class (after waiver) 0.56% Investor Class (before waiver) 0.64% Institutional Class (after waiver) 0.36% Institutional Class (before waiver) 0.44% A Class (after waiver) 0.81% A Class (before waiver) 0.89% C Class (after waiver) 1.56% C Class (before waiver) 1.64% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. (2) Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 6 Schedule of Investments NOVEMBER 30, 2011 (UNAUDITED) Principal Amount Value Municipal Securities — 98.2% GUAM — 0.3% Guam Government GO, Series 2009 A, 7.00%, 11/15/39(1) NEW YORK — 96.0% Albany County Airport Auth. Rev., Series 2010 A, 5.00%, 12/15/20 (AGM)(1) Brooklyn Arena Local Development Corp. Rev., (Barclays Center), 6.25%, 7/15/40(1) Buffalo & Erie County Industrial Land Development Corp. Rev., Series 2011 A, (Buffalo St. College Foundation Housing), 5.375%, 10/1/41(1) Erie County Fiscal Stability Auth. Rev., Series 2010 B, (Sales Tax and State Aid Secured Bond), 5.00%, 7/1/17 Erie County Tobacco Asset Securitization Corp. Rev., Series 2005 A, 5.00%, 6/1/38(1) Hudson Yards Infrastructure Corp. Rev., Series 2006 A, 5.00%, 2/15/47(1) Hudson Yards Infrastructure Corp. Rev., Series 2011 A, 5.75%, 2/15/47(1) Long Island Power Auth. Electric System Rev., Series 2003 B, 5.25%, 6/1/13(1) Long Island Power Auth. Electric System Rev., Series 2003 C, 5.25%, 9/1/29 (CIFG) Long Island Power Auth. Electric System Rev., Series 2006 F, 5.00%, 5/1/17 (NATL) Long Island Power Auth. Electric System Rev., Series 2008 A, 6.00%, 5/1/33(1) Long Island Power Authority Rev., Series 1998-2B, VRDN, 0.23%, 12/1/11 (LOC: Bayerische Landesbank) Metropolitan Transportation Auth. Rev., Series 2002 A, 5.50%, 11/15/14 (Ambac)(1) Metropolitan Transportation Auth. Rev., Series 2005 A, 5.50%, 11/15/17 (Ambac)(1) Metropolitan Transportation Auth. Rev., Series 2005 B, 5.25%, 11/15/23 (Ambac)(1) Metropolitan Transportation Auth. Rev., Series 2005 B, 5.00%, 11/15/26 (Ambac)(1) Metropolitan Transportation Auth. Rev., Series 2005 F, 5.00%, 11/15/15(1) Metropolitan Transportation Auth. Rev., Series 2006 A, 5.00%, 11/15/19(1) Metropolitan Transportation Auth. Rev., Series 2008 B, VRDN, 0.82%, 12/1/11 Metropolitan Transportation Auth. Rev., Series 2008 B, VRDN, 5.00%, 11/15/14(1) Metropolitan Transportation Auth. Rev., Series 2009 B, 5.00%, 11/15/34(1) Metropolitan Transportation Auth. Rev., Series 2010 D, 5.00%, 11/15/16(1) Metropolitan Transportation Auth. Rev., Series 2010 D, 5.25%, 11/15/40(1) Metropolitan Transportation Auth. Rev., Series 2011 A, 5.00%, 11/15/20(1) Metropolitan Transportation Auth. Service Contract Rev., Series 2002 A, 5.125%, 1/1/29(1) Nassau County Bridge Auth. Rev., 5.00%, 10/1/40 Nassau County GO, Series 2009 E, 4.00%, 6/1/13(1) Nassau County Industrial Development Agency Rev., Series 2010 A, (New York Institute of Technology), 5.25%, 3/1/20(1) Nassau County Interim Finance Auth. Rev., Series 2005 D, (Sales Tax Secured Bond) 5.00%, 11/15/12 (NATL)(1) 7 Principal Amount Value Nassau County Tobacco Settlement Corp. Rev., Series 2006 A3, 5.00%, 6/1/35(1) Nassau County Tobacco Settlement Corp. Rev., Series 2006 A3, 5.125%, 6/1/46(1) New York City GO, Series 2005 E, VRDN, 0.13%, 12/1/11 (LOC: Bank of America N.A.)(1) New York City GO, Series 2009 E, 5.00%, 8/1/20(1) New York City Industrial Development Agency Rev., (Queens Baseball Stadium), 5.00%, 1/1/12 (Ambac)(1) New York City Industrial Development Agency Rev., (Queens Baseball Stadium), 5.00%, 1/1/20 (Ambac)(1) New York City Industrial Development Agency Rev., Series 2009 A, (New York Stock Exchange), 4.00%, 5/1/12(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2008 DD, (Second General Resolution), 6.00%, 6/15/40(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2007 A, 5.00%, 6/15/38(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 BB, (Second General Resolution), 5.00%, 6/15/27(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 EE, 5.00%, 6/15/16(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 EE, 5.25%, 6/15/40(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 GG-1, (Second General Resolution), 5.00%, 6/15/39(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 GG1, (Second General Resolution) 5.00%, 6/15/35(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2009 GG2, (Second General Resolution), 5.00%, 6/15/25(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2011 BB, (Second General Resolution), 5.00%, 6/15/44(1) New York City Municipal Water Finance Auth. Water & Sewer Rev., Series 2011 EE, (Second General Resolution), 5.375%, 6/15/43(1) New York City Municipal Water Finance Auth. Water & Sewer System Rev., Series 2011 GG, (Second General Resolution), 5.00%, 6/15/43(1) New York City Transitional Finance Auth. Building Aid Rev., Series 2009 S5, 5.25%, 1/15/39(1) New York City Transitional Finance Auth. Rev., Series 2007 B, (Future Tax Secured Bonds), 5.00%, 5/1/12, Prerefunded at 100% of Par(2) New York City Transitional Finance Auth. Rev., Series 2007 B, (Future Tax Secured Bonds), 5.00%, 11/1/13(1) New York City Transitional Finance Auth. Rev., Series 2010 I2, (Future Tax Secured Bonds), 5.00%, 11/1/27(1) New York City Transitional Finance Auth. Rev., Series 2011 C, (Future Tax Secured Bonds), 5.00%, 11/1/39(1) 8 Principal Amount Value New York City Trust for Cultural Resources Rev., Series 2009 A, (Carnegie Hall) 5.00%, 12/1/29(1) New York GO, Series 2005 M, 5.00%, 4/1/15 (AGM)(1) New York GO, Series 2008 A, 4.00%, 3/1/13(1) New York GO, Series 2%, 9/1/22(1) New York GO, Series 2008 C, 5.25%, 8/1/17(1) New York GO, Series 2009 C, 5.00%, 8/1/24(1) New York GO, Series 2%, 4/1/24(1) New York GO, Series 2%, 4/1/27(1) New York GO, Series 2009 I1, 5.375%, 4/1/36(1) New York GO, Series 2009 J1, 5.00%, 5/15/31(1) New York Liberty Development Corp. Rev., (Goldman Sachs Headquarters), 5.25%, 10/1/35(1) New York Liberty Development Corp. Rev., Series 2011, (World Trade Center), 5.125%, 11/15/44(1) New York State Dormitory Auth. Personal Income Tax Rev., Series 2008 B, 5.00%, 3/15/21(1) New York State Dormitory Auth. Personal Income Tax Rev., Series 2009 B, 5.00%, 2/15/18(1) New York State Dormitory Auth. Personal Income Tax Rev., Series 2009 D, 5.00%, 6/15/20(1) New York State Dormitory Auth. Rev., (Brooklyn Law School), 5.75%, 7/1/33(1) New York State Dormitory Auth. Rev., (Columbia University), 5.00%, 10/1/41(1) New York State Dormitory Auth. Rev., (Highland Hospital Rochester), 5.20%, 7/1/32(1) New York State Dormitory Auth. Rev., (Manhattan Marymount), 5.00%, 7/1/14 New York State Dormitory Auth. Rev., (Memorial Sloan-Kettering Cancer Center), 5.00%, 7/1/26(1) New York State Dormitory Auth. Rev., (Mount Sinai School of Medicine), 5.25%, 7/1/24(1) New York State Dormitory Auth. Rev., (Yeshiva University), 5.00%, 9/1/38(1) New York State Dormitory Auth. Rev., Series 2005 A, (State University Educational Facilities), 5.50%, 5/15/17 (NATL/FGIC)(1) New York State Dormitory Auth. Rev., Series 2008 B, (New York University), 5.00%, 7/1/22(1) New York State Dormitory Auth. Rev., Series 2009 A, (North Shore Long Island Jewish Health System), 5.50%, 5/1/30(1) New York State Dormitory Auth. Rev., Series 2009 A, (University of Rochester), 5.00%, 7/1/21(1) New York State Dormitory Auth. Rev., Series 2010 A, (Mount Sinai Hospital), 5.00%, 7/1/22(1) New York State Dormitory Auth. Rev., Series 2011 A, (Fordham University), 5.125%, 7/1/29(1) New York State Dormitory Auth. Rev., Series 2011 A, (NYU Hospitals Center), 6.00%, 7/1/40(1) New York State Environmental Facilities Corp. Clean Water & Drinking Rev., Series 2009 A, 5.00%, 6/15/29(1) New York State Local Government Assistance Corp. Rev., Series 2008 A, (Senior Lien), 5.00%, 4/1/20(1) 9 Principal Amount Value New York State Local Government Assistance Corp. Rev., Series 2008 C, (Senior Lien), 5.00%, 4/1/15(1) New York State Power Auth. Rev., Series 2007 C, 5.00%, 11/15/14 (NATL)(1) New York State Power Auth. Rev., Series 2011 A, 5.00%, 11/15/38(1) New York State Thruway Auth. Rev., Series 2007 H, 5.00%, 1/1/14 (NATL)(1) New York State Thruway Auth. Second General Highway & Bridge Trust Fund Rev., Series 2002 A, 5.25%, 4/1/12, Prerefunded at 100% of Par (AGM)(1)(2) New York State Thruway Auth. Second General Highway & Bridge Trust Fund Rev., Series 2005 B, 5.00%, 4/1/13 (NATL/FGIC)(1) New York State Thruway Auth. Second General Highway & Bridge Trust Fund Rev., Series 2010 A, 5.00%, 4/1/26(1) New York State Urban Development Corp. Rev., Series 2008 D, 5.25%, 1/1/21(1) New York State Urban Development Corp. Rev., Series 2009 A1, (State Personal Income Tax), 5.00%, 12/15/28(1) Niagara Falls Bridge Commission Toll Rev., Series 1993 A, (Bridge System), 4.00%, 10/1/19 (AGC)(1) Onondaga County Trust for Cultural Resources Rev., Series 2010 B, (Syracuse University), 5.00%, 12/1/15(1) Plainview Old Bethpage Central School District GO, 4.75%, 12/15/15(1) Port Auth. of New York & New Jersey Rev., (Consolidated Bonds-One Hundred Fifty-Third Series), 5.00%, 7/15/35(1) Port Auth. of New York & New Jersey Rev., (Consolidated Bonds-One Hundred Fifty-Third Series), 5.00%, 7/15/38(1) Port Auth. of New York & New Jersey Rev., (Consolidated Bonds-One Hundred Sixty-Third Series), 5.00%, 7/15/32(1) Port Auth. of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 5.00%, 12/1/20(1) Port Auth. of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/42(1) Sales Tax Asset Receivable Corp. Rev., Series 2004 A, 5.00%, 10/15/29 (Ambac)(1) Sales Tax Asset Receivable Corp. Rev., Series 2004 A, 5.00%, 10/15/32 (Ambac)(1) Saratoga County Water Auth. Rev., (Water System), 5.00%, 9/1/33(1) South Colonie Central School District GO, 5.00%, 6/15/17 Syracuse GO, Series 2010 A, (Public Improvement) 5.00%, 12/15/17 (AGM)(1) Tobacco Settlement Financing Corp. Rev., Series 2003 B1C, 5.50%, 6/1/21(1) Triborough Bridge & Tunnel Auth. Rev., Series 2002 B, 5.25%, 11/15/12 Triborough Bridge & Tunnel Auth. Rev., Series 2008 A, 5.00%, 11/15/33(1) Triborough Bridge & Tunnel Auth. Rev., Series 2008 C, 5.00%, 11/15/38(1) Triborough Bridge & Tunnel Auth. Rev., Series 2008 D, 5.00%, 11/15/14(1) Triborough Bridge & Tunnel Auth. Rev., Series 2010 A1, VRDN, 4.00%, 11/15/12(1) 10 Principal Amount Value PUERTO RICO — 1.9% Puerto Rico Electric Power Auth. Rev., Series 2003 NN, 5.25%, 7/1/23 (NATL)(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2009 A, 5.75%, 8/1/37(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 0.00%, 8/1/41(1)(3) TOTAL INVESTMENT SECURITIES — 98.2%(Cost $19,871,190) OTHER ASSETS AND LIABILITIES — 1.8% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 6 U.S. Treasury 10-Year Notes March 2012 2 U.S. Long Bond March 2012 Notes to Schedule of Investments AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation Ambac American Municipal Bond Assurance Corporation CIFG CDC IXIS Financial Guaranty North America FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit NATL National Public Finance Guarantee Corporation VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $1,059,000. Escrowed to maturity in U.S. government securities or state and local government securities. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 11 Statement of Assets and Liabilities NOVEMBER 30, 2011 (UNAUDITED) Assets Investment securities, at value (cost of $19,871,190) Cash Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * C Class *Maximum offering price $11.38 (net asset value divided by 0.955) See Notes to Financial Statements. 12 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) AND YEAR ENDED MAY 31, 2011 Increase (Decrease) in Net Assets November 30, 2011 May 31, 2011 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) From net realized gains: Investor Class — ) Institutional Class — ) A Class — ) C Class — ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 14 Notes to Financial Statements NOVEMBER 30, 2011 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. New York Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek to maximize total return through high current income that is exempt from federal and New York state and local income taxes. The fund pursues its objective by investing primarily in investment-grade municipal obligations. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 15 When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.3225% to 0.4400%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. From June 1, 2011 through July 31, 2011, the investment advisor voluntarily agreed to waive 0.07% of its management fee. Effective August 1, 2011, the investment advisor voluntarily agreed to waive 0.08% of its management fee. The investment advisor expects the fee waiver to continue through July 31, 2012, and cannot terminate it without consulting the Board of Trustees. The total amount of the waiver for each class for the six months ended November 30, 2011 was $3,746, $322, $3,797 and $1,196 for the Investor Class, Institutional Class, A Class and C Class, respectively. The effective annual management fee before waiver for each class for the six months ended November 30, 2011 was 0.63% for the Investor Class, A Class and C Class and 0.43% for the Institutional Class. The effective annual management fee after waiver for each class for the six months ended November 30, 2011 was 0.55% for the Investor Class, A Class and C Class and 0.35% for the Institutional Class. 16 Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. ACIM owns 13% of the outstanding shares of the fund. ACIM does not invest in the fund for the purpose of exercising management or control. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2011 were $9,038,277 and $15,149,121, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2011 Year ended May 31, 2011 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 17 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund regularly purchased and sold interest rate risk derivative instruments throughout the reporting period, though the amounts held at period end as disclosed on the Schedule of Investments were lower than the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of November 30, 2011, is disclosed on the Statement of Assets and Liabilities as an asset of $5,844 in receivable for variation margin on futures contracts. For the six months ended November 30, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $(6,461) in net realized gain (loss) on futures contract transactions and $9,459 in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of New York than a fund with a broader geographical diversification. 18 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the timing of market discount amortization recognition. As of May 31, 2011, the fund had accumulated capital losses of $(22,086), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2019. The fund has elected to treat $(48,094) of net capital losses incurred in the seven-month period ended May 31, 2011, as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 19 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class — 3.83% 0.56%(4) 0.64%(4) 3.07%(4) 2.99%(4) 40% 2.66% 0.54% 0.65% 3.08% 2.97% 21% 10.39% 0.00%(4)(6) 0.64%(4) 3.60%(4) 2.96%(4) 16% Institutional Class — 3.94% 0.36%(4) 0.44%(4) 3.27%(4) 3.19%(4) 40% 2.95% 0.36% 0.44% 3.26% 3.18% 21% — 2.05% 0.00%(4)(6) 0.44%(4) 3.61%(4) 3.17%(4) 16%(8) A Class — 3.80% 0.81%(4) 0.89%(4) 2.82%(4) 2.74%(4) 40% 2.40% 0.79% 0.90% 2.83% 2.72% 21% 10.16% 0.25%(4) 0.89%(4) 3.35%(4) 2.71%(4) 16% C Class — 3.32% 1.56%(4) 1.64%(4) 2.07%(4) 1.99%(4) 40% 1.64% 1.54% 1.65% 2.08% 1.97% 21% 9.41% 1.00%(4) 1.64%(4) 2.60%(4) 1.96%(4) 16% 20 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended November 30, 2011 (unaudited). Annualized. June 30, 2009 (fund inception) through May 31, 2010. Ratio was less than 0.005%. March 1, 2010 (commencement of sale) through May 31, 2010. (8) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the period June 30, 2009 (fund inception) through May 31, 2010. See Notes to Financial Statements. 21 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 22 Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval 23 process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 24 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 25 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 26 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-741481201 SEMIANNUAL REPORT NOVEMBER 30, 2011 Tax-Free Money Market Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 17 Approval of Management Agreement 18 Additional Information 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended November 30, 2011. This report offers an overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the fund’s next annual report, dated May 31, 2012, will provide additional market perspective and commentary from our municipal portfolio management team. Municipal Performance Rebound (and Credit Resiliency) Continued The municipal market rebound described in our May 31, 2011 annual report continued during the six months ended November 30, 2011. The Barclays Capital Municipal Bond Index advanced 4.40% for the period, supported by a combination of reduced issuance (compared with 2010), opportunistic/comparative value-seeking demand from institutional and nontraditional investors, a Treasury market rally (which boosted most high-quality bonds), and relatively stable credit conditions compared with what many analysts had projected. Probably the biggest news in the municipal market during 2011 was what didn’t happen. Highly publicized projections at the end of 2010 suggested that hundreds of billions of dollars in defaults would derail the municipal market in the next 12 months. Though U.S. economic and stock market performance were disappointing, making tax revenues tougher to generate, municipal defaults did not approach the projected rates. Increased austerity and budget-balancing measures helped maintain financial solvency for municipal issuers. We believe the default speculation focused excessively on projected municipal liabilities and underestimated the issuers’ ability to raise taxes and cut expenses. Economic risks remain and more volatility is possible, but our municipal portfolio management team liked the 2011 year-end relative values of municipal securities compared with Treasuries (particularly at the long-maturity end of the spectrum) as a starting point for the next period. These dedicated experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of November 30, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BNTXX 0.01%(2) 0.04%(2) 1.26%(2) 1.40% 2.93%(2) 7/31/84 Total returns for periods less than one year are not annualized. (2) Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class0.50% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 3 Fund Characteristics NOVEMBER 30, 2011 7-Day Current Yield After waiver(1) 0.01% Before waiver -0.02% 7-Day Effective Yield After waiver(1) 0.01% 7-Day Tax-Equivalent Current Yields(1)(2) 25.00% Tax Bracket 0.01% 28.00% Tax Bracket 0.01% 33.00% Tax Bracket 0.01% 35.00% Tax Bracket 0.02% Yields would have been lower if a portion of the management fee had not been waived. The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio at a Glance Weighted Average Maturity 49 days Weighted Average Life 52 days Portfolio Composition by Maturity % of fund investments 1-30 days 77% 31-90 days — 91-180 days 12% More than 180 days 11% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2011 to November 30, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/11 Ending Account Value 11/30/11 Expenses Paid During Period(1) 6/1/11 - 11/30/11 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.41% Investor Class (before waiver) $1,000.10(2) 0.50% Hypothetical Investor Class (after waiver) 0.41% Investor Class (before waiver) 0.50% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 366, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 6 Schedule of Investments NOVEMBER 30, 2011 (UNAUDITED) Principal Amount Value Municipal Securities — 95.7% ALABAMA — 0.9% Troy Health Care Authority Rev., (Southeast Rural Health), VRDN, 0.24%, 12/1/11 (LOC: Troy Bank and Trust Co. and FHLB) CALIFORNIA — 24.2% California Economic Development Financing Authority Rev., Series 1996 A, (Joseph Schmidt), VRDN, 1.00%, 12/1/11 (LOC: Bank of the West and BNP Paribas) California Infrastructure & Economic Development Bank Rev., (Haig Precision Manufacturing Corp.), VRDN, 1.00%, 12/7/11 (LOC: Bank of the West) California Infrastructure & Economic Development Bank Rev., Series 2011 A, (Bay Photo, Inc.), VRDN, 0.34%, 12/1/11 (LOC: Comerica Bank) California School Cash Reserve Program Authority Rev., Series 2011 A, 2.00%, 3/1/12 California School Cash Reserve Program Authority Rev., Series 2011 B, 2.00%, 6/1/12 City of Los Angeles Unified School District Tax & Rev. Anticipation Notes GO, 2.50%, 3/30/12 City of Los Angeles Unified School District Tax & Rev. Anticipation Notes GO, 2.50%, 4/30/12 City of Santa Rosa Wastewater Rev., Series 2004 A, VRDN, 0.55%, 12/1/11 (LOC: Landesbank Baden-Wurttemberg) County of Los Angeles Tax & Rev. Anticipation Notes GO, Series 2011 B, 2.50%, 3/30/12 Victorville Joint Powers Finance Authority Rev., Series 2007 A, (Cogeneration Facility), VRDN, 2.95%, 12/1/11 (LOC: BNP Paribas) COLORADO — 1.5% City & County of Denver Rev., Series 2011 B, 2.50%, 11/15/12 FLORIDA — 6.1% County of DeSoto Industrial Development Rev., (Tremron, Inc.), VRDN, 0.22%, 12/1/11 (LOC: Branch Banking & Trust) County of Escambia Solid Waste Disposal System Rev., (Gulf Power Co.), VRDN, 0.25%, 12/1/11 JP Morgan Chase PUTTERs/DRIVERs Trust Rev., Series 2009-3439, VRDN, 0.24%, 12/1/11 (AGM-CR/XLCA)(LIQ FAC: JPMorgan Chase Bank N.A.)(1) GEORGIA — 3.1% Appling County Development Authority Rev., (Georgia Power Co. Plant), VRDN, 0.19%, 12/1/11 DeKalb County Development Authority Rev., (Catholic School Properties), VRDN, 0.25%, 12/8/11 (LOC: Wells Fargo Bank N.A.)(1) Stephens County Development Authority Solid Waste Disposable Facilities Rev., (Caterpillar, Inc.), VRDN, 0.49%, 12/1/11 ILLINOIS — 4.8% Illinois Finance Authority Rev., (Merit School of Music), VRDN, 0.46%, 12/1/11 (LOC: Bank of America N.A.) Illinois Finance Authority Rev., (Radiological Society), VRDN, 0.25%, 12/1/11 (LOC: JPMorgan Chase Bank N.A.) 7 Principal Amount Value Illinois Finance Authority Rev., (Solomon Schechter Day School), VRDN, 0.46%, 12/1/11 (LOC: Bank of America N.A.)(1) Illinois Housing Development Authority Multi-Family Housing Rev., (Rome Meadows), VRDN, 0.53%, 12/1/11 (LOC: First National Bank and FHLB) Rock Island County Metropolitan Airport Authority Rev., (Elliott Aviation), VRDN, 0.49%, 12/7/11 (LOC: U.S. Bank N.A.) INDIANA — 2.4% County of Jasper Industrial Development Rev., (Newbury Farms LLC), VRDN, 0.50%, 12/1/11 (LOC: Farm Credit Services of America and Bank of the West) Indiana Development Finance Authority Industrial Development Rev., (TTP, Inc.), VRDN, 0.57%, 12/1/11 (LOC: Bank of America N.A.)(1) Indiana Health Facility Financing Authority Rev., (Stone Belt Arc, Inc.), VRDN, 0.23%, 12/1/11 (LOC: JPMorgan Chase Bank N.A.) IOWA — 3.4% Iowa Finance Authority Rev., Series 2009 F, 5.00%, 2/15/12 Iowa Finance Authority Economic Development Rev., Series 2009 B, (Cargill), VRDN, 0.19%, 12/1/11 Iowa Finance Authority Industrial Development Rev., (Embria Health Sciences), VRDN, 0.30%, 12/1/11 (LOC: Wells Fargo Bank N.A.) KENTUCKY — 0.5% City of Winchester Industrial Building Rev., (Kroger Co.), VRDN, 0.21%, 12/1/11 (LOC: U.S. Bank N.A.) LOUISIANA — 2.4% Louisiana Local Government Environmental Facilities & Community Development Authority Rev., (Hollybrook Enterprises LLC), VRDN, 0.25%, 12/1/11 (LOC: First South Farm Credit and Wells Fargo Bank N.A.) Terrebonne Economic Development Authority Gulf Opportunity Zone Rev., (Buquet Distribution Co.), VRDN, 0.36%, 12/1/11 (LOC: Community Bank and FHLB) MAINE — 0.5% Town of Dover-Foxcroft Rev., (Pleasant River), VRDN, 0.25%, 12/7/11 (LOC: CoBANK ACB and Wells Fargo Bank N.A.) MASSACHUSETTS — 0.6% Massachusetts Industrial Finance Agency Rev., (Abbott Box Co., Inc.), VRDN, 0.39%, 12/7/11 (LOC: Sovereign Bank F.S.B. and Bank of New York Mellon) MISSISSIPPI — 0.7% Mississippi Business Finance Corp. Rev., Series 2004 B, VRDN, 0.26%, 12/1/11 (LOC: Wells Fargo Bank N.A.) MISSOURI — 2.5% St. Louis County Industrial Development Authority Educational Facilities Rev., (Gateway Academy), VRDN, 0.25%, 12/1/11 (LOC: Midland States Bank N.A. and FHLB) NEW YORK — 7.4% Long Island Power Authority Rev., Series 1998-2B, VRDN, 0.23%, 12/1/11 (LOC: Bayerische Landesbank) 8 Principal Amount Value New York City Transitional Finance Authority Future Tax Secured Rev., Series 2002-2F, VRDN, 0.17%, 12/1/11 (LIQ FAC: Bayerische Landesbank) New York Local Government Assistance Corp. Rev., Series 1995 C, VRDN, 0.16%, 12/1/11 (LOC: Landesbank Hessen-Thuringen Girozentrale) New York State Dormitory Authority Rev., Series 2002 B, (University Educational Facilities), 5.25%, 5/15/12 NORTH CAROLINA — 4.5% County of Buncombe GO, Series 2002 B, VRDN, 0.25%, 12/1/11 (SBBPA: Wells Fargo Bank N.A.) North Carolina Housing Finance Agency Rev., Series 2000 A, (Appalachian Student Housing Corp.), VRDN, 0.22%, 12/1/11 (LOC: Wells Fargo Bank N.A.) North Carolina Medical Care Commission Health Care Facilities Rev., (Carolina Village, Inc.), VRDN, 0.25%, 12/1/11 (LOC: First Citizens Bank and Trust Co. and Wells Fargo Bank N.A.) North Carolina Medical Care Commission Health Care Facilities Rev., (Stanley Total Living Center), VRDN, 0.25%, 12/1/11 (LOC: Wells Fargo Bank N.A.)(1) State of North Carolina GO, Series 2002 E, (Public Improvement), VRDN, 0.16%, 12/1/11 (SBBPA: Landesbank Hessen-Thuringen Girozentrale) OHIO — 2.3% County of Allen Health Care Facilities Rev., (Mennonite Memorial Home), VRDN, 0.25%, 12/1/11 (LOC: Wells Fargo Bank N.A.) County of Putnam Health Care Facilities Rev., (Hilty Memorial Home), VRDN, 0.21%, 12/1/11 (LOC: First Federal Bank of Midwest and FHLB) OREGON — 0.6% Oregon State Department of Administrative Services Rev., 5.00%, 9/1/12 (AGM) PENNSYLVANIA — 5.1% Berks County Municipal Authority Rev., Series 2009 A5, (Reading Hospital and Medical Center), VRN, 0.31%, 12/1/11 RHODE ISLAND — 0.5% Rhode Island Housing & Mortgage Finance Corp. Multifamily Rev., (Fairfield University Heights), VRDN, 0.20%, 12/1/11 (FHLMC) (LIQ FAC: FHLMC) SOUTH DAKOTA — 1.1% South Dakota Housing Development Authority Rev., Series 2003 F, (Home Ownership Mortgage), VRDN, 0.25%, 12/1/11 (SBBPA: Landesbank Hessen-Thuringen Girozentrale) TENNESSEE — 3.6% Bradley County Industrial Development Board Rev., (Kroger Co.), VRDN, 0.21%, 12/1/11 (LOC: Bank of Nova Scotia) TEXAS — 14.7% Brazos Harbor Industrial Development Corp. Rev., (BASF Corp.), VRDN, 0.28%, 12/7/11 County of Smith GO, 1.00%, 8/15/12 Hale County Industrial Development Corp. Rev., (Struikmans), VRDN, 0.29%, 12/1/11 (LOC: Farm Credit Services of America and Bank of the West) 9 Principal Amount Value Muleshoe Economic Development Corp. Industrial Development Rev., (John Lyle & Grace Ajean), VRDN, 0.25%, 12/1/11 (LOC: Wells Fargo Bank N.A.) State of Texas GO, (College Student Loan), VRDN, 0.30%, 12/1/11 (SBBPA: Landesbank Hessen-Thuringen Girozentrale) State of Texas Tax & Revenue Anticipation Notes Rev., Series 2011 A, 2.50%, 8/30/12 UTAH — 0.6% City of Logan Industrial Development Rev., (Scientific Technology), VRDN, 0.75%, 12/1/11 (LOC: Bank of the West) WASHINGTON — 0.8% Washington State Housing Finance Commission Nonprofit Housing Rev., (Nikkei Manor), VRDN, 0.55%, 12/1/11 (LOC: Bank of America N.A.) WISCONSIN — 0.9% Milwaukee Redevelopment Authority Rev., (La Causa, Inc.), VRDN, 0.60%, 12/7/11 (LOC: U.S. Bank N.A.) TOTAL INVESTMENT SECURITIES — 95.7% OTHER ASSETS AND LIABILITIES — 4.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments AGM Assured Guaranty Municipal Corporation AGM-CR Assured Guaranty Municipal Corporation - Custodian Receipts DRIVERs Derivative Inverse Tax-Exempt Receipts FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation GO General Obligation LIQ FAC Liquidity Facilities LOC Letter of Credit PUTTERs Puttable Tax-Exempt Receipts SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $13,590,000, which represented 6.2% of total net assets. See Notes to Financial Statements. 10 Statement of Assets and Liabilities NOVEMBER 30, 2011 (UNAUDITED) Assets Investment securities, at value (amortized cost and cost for federal income tax purposes) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Dividends payable 24 Net Assets Investor Class Capital Shares Shares outstanding (unlimited number of shares authorized) Net Asset Value Per Share Net Assets Consist of: Capital paid in Accumulated net realized loss ) See Notes to Financial Statements. 11 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Net realized gain (loss) on investment transactions Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2011 (UNAUDITED) AND YEAR ENDED MAY 31, 2011 Increase (Decrease) in Net Assets November 30, 2011 May 31, 2011 Operations Net investment income (loss) Net realized gain (loss) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 13 Notes to Financial Statements NOVEMBER 30, 2011 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Tax-Free Money Market Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under Rule 2a-7 of the 1940 Act. The fund’s investment objective is to seek safety of principal and high current income that is exempt from federal income tax. The fund pursues its objective by investing primarily in cash-equivalent, high-quality municipal obligations. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Securities are generally valued at amortized cost, which approximates fair value. When such valuations do not reflect fair value, securities are valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. The fund may make short-term capital gains distributions to comply with the distribution requirements of the Internal Revenue Code. The fund does not expect to realize any long-term capital gains, and accordingly, does not expect to pay any long-term capital gains distributions. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 14 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1570% to 0.2700%. The rates for the Complex Fee range from 0.2500% to 0.3100%. From June 1, 2011 through July 31, 2011, the investment advisor voluntarily agreed to waive 0.054% of its management fee. In order to maintain a positive yield, ACIM may voluntarily waive a portion of its management fee on a daily basis. The fee waiver may be revised or terminated at any time without notice. The effective annual management fee for the six months ended November 30, 2011 was 0.49% before waiver and 0.40% after waiver. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, American Century Investment Services, Inc., and the trust’s transfer agent, American Century Services, LLC. The fund had a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) was a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). Prior to August 31, 2011, JPM was an equity investor in ACC. The services provided to the fund by JPMIS and JPMCB terminated on July 31, 2011. 4. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 15 5. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2011, the fund had accumulated capital losses of $(3,255), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2018. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 16 Financial Highlights For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Net Investment Income (Loss) Distributions From Net Investment Income Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Net Assets, End of Period (in thousands) Investor Class —(3) —(3) 0.01% 0.41%(4) 0.50%(4) 0.01%(4) (0.08)%(4) —(3) —(3) 0.07% 0.45% 0.50% 0.07% 0.02% —(3) —(3) 0.20% 0.46% 0.51% 0.20% 0.15% 1.47% 0.50% 0.53% 1.45% 1.42% 2.97% 0.51% 0.51% 2.91% 2.91% 3.26% 0.52% 0.52% 3.22% 3.22% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended November 30, 2011 (unaudited). Per-share amount was less than $0.005. Annualized. See Notes to Financial Statements. 17 Approval of Management Agreement At a meeting held on June 28, 2011, the Fund’s Board of Directors/Trustees unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s independent directors/trustees (the “Directors”) each year. As a part of the approval process, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year and included, but was not limited to the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund and any potential economies of scale relating thereto. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: 18 Nature, Extent and Quality of Services - Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has an obligation to seek the best execution of fund trades. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of 19 similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. The Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance section of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. 20 Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. 21 Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors and assisted by the advice of independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 22 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-741471201 ITEM 2.CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Municipal Trust By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: January 27, 2012 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: January 27, 2012
